



EXHIBIT 10.1

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
Dated: February 1, 2016






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I


DEFINED TERMS


ARTICLE II


PARTNERSHIP CONTINUATION; ADMISSION OF LIMITED PARTNERS; NAME; PLACE OF BUSINESS
AND REGISTERED AGENT


Section
2.1    Continuation.......................................................................................................................11
Section 2.2    Certificate of Limited Partnership; Other
Filings..............................................................11
Section 2.3    Additional Limited
Partners...............................................................................................11
Section 2.4    Name, Office and Registered
Agent..................................................................................12


ARTICLE III


BUSINESS AND TERM OF PARTNERSHIP


Section
3.1    Business.............................................................................................................................12
Section
3.2    Term...................................................................................................................................12


ARTICLE IV


CAPITAL CONTRIBUTIONS


Section 4.1    General
Partner...................................................................................................................12
Section 4.2    Limited
Partners.................................................................................................................12
Section 4.3    Additional Capital Contributions and Issuances of Additional
Partnership Interests........13
Section 4.4    Additional
Funding............................................................................................................18
Section
4.5    Interest................................................................................................................................18
Section 4.6    Return of
Capital................................................................................................................18
Section 4.7    Percentage
Interest.............................................................................................................18


ARTICLE V


PROFITS, LOSSES AND ACCOUNTING


Section 5.1    Allocation of Profits and
Losses........................................................................................18
Section
5.2    Accounting.........................................................................................................................19
Section 5.3    Partners’ Capital
Accounts.................................................................................................20
Section 5.4    Section 754
Elections.........................................................................................................21
Section 5.5    Special Allocation of Gain to LTIP
Unitholders................................................................21





-i-

--------------------------------------------------------------------------------




Page
ARTICLE VI


POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING OF GENERAL PARTNER


Section 6.1    Powers of General
Partner.................................................................................................22
Section 6.2    Delegation of
Authority......................................................................................................25
Section 6.3    Duties of General
Partner...................................................................................................25
Section 6.4    Liabilities of General Partner;
Indemnification.................................................................26
Section 6.5    Compensation of General Partner;
Reimbursement..........................................................28
Section 6.6    Reliance on Act of General
Partner...................................................................................29
Section 6.7    Outside Services; Dealings with Affiliates; Outside
Activities.........................................29
Section 6.8    Additional Loans to the
Partnership..................................................................................30
Section 6.9    Contribution of
Assets.......................................................................................................30


ARTICLE VII


RIGHTS, PROHIBITIONS AND REPRESENTATIONS WITH RESPECT TO LIMITED PARTNERS


Section 7.1    Rights of Limited
Partners.................................................................................................30
Section 7.2    Prohibitions with Respect to the Limited
Partners............................................................31
Section 7.3    Ownership by Limited Partner of Corporate General Partner or
Affiliate.........................31
Section 7.4    Redemption
Right..............................................................................................................31
Section 7.5    Basis
Analysis....................................................................................................................34
Section 7.6    Limited Partner
Guarantees...............................................................................................34
Section 7.7    Conversion of LTIP
Units..................................................................................................34
Section 7.8    Voting Rights of LTIP
Units...............................................................................................37


ARTICLE VIII


DISTRIBUTIONS AND PAYMENTS TO PARTNERS


Section 8.1    Distributions of Cash
Flow................................................................................................38
Section 8.2    REIT Distribution
Requirements.......................................................................................39
Section 8.3    No Right to Distributions in
Kind......................................................................................39
Section 8.4    Disposition
Proceeds..........................................................................................................39
Section
8.5    Withdrawals.......................................................................................................................39
Section 8.6    Amounts
Withheld.............................................................................................................39
ARTICLE IX


TRANSFERS OF INTERESTS


Section 9.1    General
Partner...................................................................................................................40
Section 9.2    Admission of a Substitute or Additional General
Partner..................................................41
Section 9.3    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a
General Partner.................42
Section 9.4    Removal of a General
Partner............................................................................................42
Section 9.5    Restrictions on Transfer of Limited Partnership
Interests.................................................43

-ii-

--------------------------------------------------------------------------------




Page
Section 9.6    Admission of Substitute Limited
Partner...........................................................................44
Section 9.7    Rights of Assignees of Partnership
Interests......................................................................45
Section 9.8    Effect of Bankruptcy, Death, Incompetence or Termination of a
Limited Partner............46
Section 9.9    Joint Ownership of
Interests..............................................................................................46
Section
9.10    Transferees.........................................................................................................................46
Section 9.11    Absolute
Restriction...........................................................................................................46
Section 9.12    Investment
Representation.................................................................................................46
Section 9.13    Restrictions on Transfer of Series C Preferred
Stock........................................................47


ARTICLE X


TERMINATION OF THE PARTNERSHIP
Section
10.1    Termination........................................................................................................................48
Section 10.2    Payment of
Debts...............................................................................................................48
Section 10.3    Debts to
Partners................................................................................................................49
Section 10.4    Remaining
Distribution......................................................................................................49
Section
10.5    Reserve...............................................................................................................................49
Section 10.6    Final
Accounting................................................................................................................49


ARTICLE XI


AMENDMENTS


Section 11.1    Authority to
Amend...........................................................................................................50
Section 11.2    Notice of
Amendments......................................................................................................50


ARTICLE XII


POWER OF ATTORNEY


Section
12.1    Power.................................................................................................................................51
Section 12.2    Survival of
Power..............................................................................................................51


ARTICLE XIII


CONSENTS, APPROVALS, VOTING AND MEETINGS


Section 13.1    Method of Giving Consent or
Approval............................................................................52
Section 13.2    Meetings of Limited
Partners............................................................................................52
Section
13.3    Opinion..............................................................................................................................52
Section 13.4    Submissions to
Partners.....................................................................................................53











-iii-

--------------------------------------------------------------------------------




Page
ARTICLE XIV


MISCELLANEOUS


Section 14.1    Governing
Law...................................................................................................................53
Section 14.2    Agreement For Further
Execution.....................................................................................53
Section 14.3    Entire
Agreement...............................................................................................................53
Section
14.4    Severability........................................................................................................................53
Section
14.5    Notices...............................................................................................................................53
Section 14.6    Titles and
Captions.............................................................................................................53
Section
14.7    Counterparts......................................................................................................................54
Section
14.8    Pronouns............................................................................................................................54
Section 14.9    Survival of
Rights..............................................................................................................54


EXHIBIT A - List of Partners and Initial Contributed Assets
EXHIBIT B - Federal Income Tax Matters
EXHIBIT C - Notice of Exercise of Redemption Right
EXHIBIT D - Notice of Election by Partner to Convert LTIP Units into Common
Partnership Units
EXHIBIT E - Notice of Election by Partnership to Force Conversion of LTIP Units
into Common Partnership Units
EXHIBIT F - Form of Partnership Interest and Partnership Unit Certificate



-iv-

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
R E C I T A L S:
This Second Amended and Restated Agreement of Limited Partnership is entered
into effective February 1, 2016 (the “Effective Date”).
WHEREAS, Ashford Hospitality Prime Limited Partnership (the “Partnership”) was
formed as a limited partnership under the laws of the State of Delaware by the
filing of a Certificate of Limited Partnership with the Secretary of State of
Delaware on April 5, 2013;
WHEREAS, the General Partner and the Original Limited Partner entered into the
Agreement of Limited Partnership as of April 5, 2013 and the General Partner and
the Limited Partners entered into the Amended and Restated Agreement of Limited
Partnership, dated November 19, 2013 (such date, the “First Amendment Date”, and
such agreement, the “Prior Agreement”);
WHEREAS, before the First Amendment Date, the Partnership was classified as a
disregarded entity for U.S. federal income tax purposes;
WHEREAS, Section 11.1 of the Prior Agreement permits the General Partner and the
Limited Partners to amend the Prior Agreement;
WHEREAS, as consideration for the Limited Partners to consent to the amendments
to the Prior Agreement as set forth in this Agreement, the Company proposes to
issue to each Limited Partner, other than Ashford Prime OP Limited Partner LLC,
from time to time, shares of Series C Preferred Stock (the “Series C Preferred
Stock”) of the Company in respect of Partnership Units owned by a Limited
Partner as of the Effective Date and Partnership Units acquired by a Limited
Partner, other than Ashford Prime OP Limited Partner LLC, subsequent to the
Effective Date, in each case, subject to (i) the terms and conditions of the
Series C Preferred Stock, (ii) the prior delivery to the Company by such Limited
Partner of the applicable subscription price, (iii) the execution and delivery
of a subscription agreement in the form provided by the Company by such Limited
Partner (such issuances, the “Series C Transactions”) and (iv) the Maryland
General Corporation Law and the charter and Bylaws of the Company;
WHEREAS, the Company, which is the sole member of the General Partner and of
Ashford Prime OP Limited Partner LLC, has directed the General Partner and
Ashford Prime OP Limited Partner LLC to amend the Prior Agreement as set forth
in this Agreement; and
WHEREAS, the General Partner and Ashford Prime OP Limited Partner LLC desire to
so amend and restate the Prior Agreement, as of the Effective Date.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
between the parties hereto, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I


DEFINED TERMS
Whenever used in this Agreement, the following terms shall have the meanings
respectively assigned to them in this Article I, unless otherwise expressly
provided herein or unless the context otherwise requires:
“Act” shall mean the Delaware Revised Uniform Limited Partnership Act,
6 Del C. § 17‑101, et. seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Additional Funds” has the meaning set forth in Section 4.4 hereof.
“Additional Limited Partner” shall mean a Person admitted to this Partnership as
a Limited Partner pursuant to and in accordance with Section 2.3 of this
Agreement.
“Additional Securities” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 7.4 hereof) or
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase REIT Shares, as set forth in
Section 4.3(a)(ii).
“Adjustment Event” shall have the meaning set forth in Section 4.3(d)(i) hereof.
“Advisor” means Ashford Hospitality Advisors LLC, a Delaware limited liability
company, in its capacity as advisor to the Partnership pursuant to the Advisory
Agreement dated on or about the First Amendment Date by and between Ashford
Hospitality Advisors LLC, the Company and the Partnership, as it may be amended,
and any successor advisor to the Partnership.
“Affiliate” of another Person shall mean (a) any Person directly or indirectly
owning, controlling or holding with power to vote ten percent (10%) or more of
the outstanding voting securities of such other Person; (b) any Person ten
percent (10%) or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such other Person;
(c) any Person directly or indirectly controlling, controlled by, or under
common control with, such other Person; (d) any officer, director, member or
partner of such other Person; and (e) if such other Person is an officer,
director, member or partner in a company, the company for which such Person acts
in any such capacity.
“Agreed Value” shall mean the fair market value of Contributed Property as
agreed to by the contributing partner and the Partnership, using such reasonable
method of valuation as they may adopt.

-2-

--------------------------------------------------------------------------------




“Agreement” shall mean this Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Prime Limited Partnership, as amended from
time to time.
“Articles of Organization” means the Certificate of Formation of the General
Partner filed with the Secretary of State of the State of Delaware, as amended
or restated from time to time.
“Ashford Prime OP Limited Partner LLC” means Ashford Prime OP Limited Partner
LLC, a Delaware limited liability company.
“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended,
11 U.S.C. ss.ss. 101 et seq., and as hereafter amended from time to time.
“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York, New
York are authorized or required by law, regulation or executive order to close.
“Capital Account” shall mean, as to any Partner, the account established and
maintained for such Partner pursuant to Section 5.3 hereof.
“Capital Account Limitation” shall have the meaning set forth in Section 7.7(b)
hereof.
“Capital Contribution” shall mean the amount in cash or the Agreed Value of
Contributed Property (net of liabilities secured by the contributed property
that the Partnership is considered to assume or take subject to under Code
Section 752) contributed by each Partner (or its original predecessor in
interest) to the capital of the Partnership for its interest in the Partnership.
“Carrying Value” shall mean, with respect to any property, the adjusted basis of
such property for federal income tax purposes as of the time of determination
except as follows: (a) the initial Carrying Value of any property contributed by
a Partner to the Partnership shall be its Agreed Value, (b) the Carrying Value
of property distributed to a Partner shall the fair market value of such
property, as determined by the General Partner, and (c) the Carrying Value of
property shall be adjusted as provided by Exhibit B, items A.1., B.1(c), B.3.,
and B.4.
“Cash Amount” means an amount of cash per Common Partnership Unit equal to the
Value on the Valuation Date of the REIT Common Shares Amount.
“Cash Flow” shall mean the excess of cash revenues actually received by the
Partnership in respect of Partnership operations for any period, and the amount
of any reduction in reserves of the Partnership, over Operating Expenses for
such period. Cash Flow shall not include Disposition Proceeds.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as
hereafter amended from time to time. Reference to any particular provision of
the Code shall mean that provision in the Code at the date hereof and any
succeeding provision of the Code.
“Commission” shall mean the U.S. Securities and Exchange Commission.

-3-

--------------------------------------------------------------------------------




“Common Partnership Interest” shall mean an ownership interest in the
Partnership, other than a Preferred Partnership Interest, and includes any and
all benefits to which the holder of such an ownership interest may be entitled
as provided in this Agreement or the Act, together with all obligations of such
Person to comply with the terms and provisions of this Agreement and the Act.
“Common Partnership Unit” shall mean a fractional, undivided share of the Common
Partnership Interests of all Partners issued hereunder. At all times there shall
be maintained an economic equivalency of Common Partnership Units and REIT
Common Shares, except as otherwise provided herein.
“Common Partnership Unit Distribution” shall have the meaning set forth in
Section 4.3(d) hereof.
“Common Partnership Unit Distribution Period” shall mean any quarter or shorter
period with respect to which a distribution is to be made to the holders of the
Common Partnership Units.
“Common Partnership Unit Economic Balance” shall have the meaning set forth in
Section 5.5 hereof.
“Common Percentage Interest” shall mean the percentage ownership interest in the
Common Partnership Units of each Partner, as determined by dividing the Common
Partnership Units owned by a Partner by the total number of Common Partnership
Units then outstanding, subject to Sections 4.3(d) and 4.3(e) which treat LTIP
Units as Common Partnership Units for this purpose.
“Company” means Ashford Hospitality Prime, Inc., a Maryland corporation.
“Constituent Person” shall have the meaning set forth in Section 7.7(f) hereof.
“Contributed Property” shall mean a Partner’s interest in property or other
consideration (excluding services and cash) contributed to the Partnership by
such Partner.
“Conversion Date” shall have the meaning set forth in Section 7.7(b) hereof.
“Conversion Factor” shall mean 1.0; provided, however, that if the Company
(i) declares or pays a dividend on its outstanding REIT Common Shares in REIT
Common Shares or makes a distribution to all holders of its outstanding REIT
Common Shares in REIT Common Shares, (ii) subdivides its outstanding REIT Common
Shares, or (iii) combines its outstanding REIT Common Shares into a smaller
number of REIT Common Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of REIT Common Shares issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time), and the denominator of which shall be the actual
number of REIT Common Shares (determined without the above

-4-

--------------------------------------------------------------------------------




assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Redemption after the record date,
but prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Redemption immediately prior to the record date for
such dividend, distribution, subdivision or combination.
“Conversion Notice” shall have the meaning set forth in Section 7.7(b) hereof.
“Conversion Right” shall have the meaning set forth in Section 7.7(a) hereof.
“Defaulting Limited Partner” shall have the meaning set forth in Section 8.6(a)
hereof.
“Disposition Proceeds” shall mean the excess of the proceeds received by the
Partnership from the sale, exchange or other disposition of all or substantially
all of the Partnership’s Property less any expenses incurred or paid by the
Partnership in connection with such transaction.
“Distribution Payment Date” shall mean the dates upon which the General Partner
makes distributions in accordance with Section 8.1 hereof.
“Economic Capital Account Balance” shall have the meaning set forth in
Section 5.5 hereof.
“Effective Date” shall have the meaning set forth in the Recitals.
“Event of Bankruptcy” shall mean as to any Person the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within ninety (90) days of the
filing thereof); insolvency of such Person as finally determined by a court of
competent jurisdiction; filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of such Person’s assets; commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, but if such proceeding is commenced by another, only if
such Person indicates his approval of such proceeding, or such proceeding is
contested by such Person and has not been finally dismissed within ninety (90)
days.
“First Amendment Date” shall have the meaning set forth in the Recitals.
“Forced Conversion” shall have the meaning set forth in Section 7.7(c) hereof.
“Forced Conversion Notice” shall have the meaning set forth in Section 7.7(c)
hereof.

-5-

--------------------------------------------------------------------------------




“Full Distribution Amount” shall have the meaning set forth in Section 8.1(a)
hereof.
“General Partner” shall mean Ashford Prime OP General Partner LLC and any Person
who becomes a substitute or additional General Partner as provided herein, and
any of their successors as General Partner.
“General Partner Loan” shall have the meaning set forth in Section 8.6(a)
hereof.
“General Partnership Interest” shall mean the ownership interest of a General
Partner in the Partnership, provided that the General Partner shall have no
interest in profits or losses of the Partnership with respect to its General
Partnership Interest.
“Government Obligations” shall mean securities that are (i) direct obligations
of the United States of America, for the payment of which its full faith and
credit is pledged, or (ii) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America, the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, that are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank or trust as custodian with respect to any such obligation held
by such custodian for the account of the holder of a depository receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the Government
Obligation or the specific payment of interest on or principal of the Government
Obligation evidenced by such depository receipt.
“Indemnitee” shall mean (i) any Person made a party to a proceeding by reason of
his or her status as (A) the General Partner, (B) the Advisor, or (C) a
director, officer, employee or agent of the Partnership, the General Partner or
the Advisor, and (ii) such other Persons (including Affiliates of the General
Partner, the Advisor or the Partnership) as the General Partner may designate
from time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.
“Ineligible Unit” shall have the meaning set forth in Section 5.5 hereof.
“Initial Contributed Assets” shall mean that cash and those properties
identified as Initial Contributed Assets on Exhibit A hereto.
“Initiating Limited Partner” shall have the meaning set forth in Section 7.6
hereof.
“IRS” shall mean the Internal Revenue Service.
“Limited Partner” shall mean any Person named as a Limited Partner on Exhibit A
attached hereto and any Person who becomes a Substitute Limited Partner pursuant
to Section 9.6 hereof or an Additional Limited Partner pursuant to Section 2.3
hereof, in such Person’s capacity as a Limited Partner in the Partnership.
“Limited Partnership Interest” shall mean the ownership interest of a Limited
Partner in the Partnership at any particular time, including the right of such
Limited Partner to any and all

-6-

--------------------------------------------------------------------------------




benefits to which such Limited Partner may be entitled as provided in this
Agreement and in the Act, together with the obligations of such Limited Partner
to comply with all the provisions of this Agreement and of the Act.
“LTIP Unit” shall mean a Partnership Unit that is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Sections 4.3(d) and 4.3(e) hereof and elsewhere in this Agreement in respect of
LTIP Unitholders. The allocation of LTIP Units among the Partners shall be set
forth on Exhibit A, as may be amended from time to time.
“LTIP Unitholder” shall mean a Partner that holds LTIP Units.
“NASDAQ” shall mean the NASDAQ Global Market or any successor thereto.
“Newly Issued Common Partnership Unit” shall mean with respect to any Common
Partnership Unit Distribution Period, a Common Partnership Unit issued during
such Common Partnership Unit Distribution Period, other than to Ashford Prime OP
Limited Partner LLC and other than Common Partnership Units issued on the First
Amendment Date.
“Notice of Redemption” shall mean the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit C hereto.
“Operating Expenses” shall mean (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expense of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Operating Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary that are owned by the General Partner or
the Company directly.
“Original Limited Partner” shall mean Ashford Prime OP Limited Partner LLC.
“Partner” shall mean the General Partner or any Limited Partner.
“Partnership” shall mean Ashford Hospitality Prime Limited Partnership, a
Delaware limited partnership.
“Partnership Interest” shall mean an ownership interest in the Partnership and
includes any and all benefits to which the holder of such an ownership interest
may be entitled as provided in this Agreement or the Act, together with all
obligations of such Person to comply with the terms and provisions of this
Agreement and the Act.
“Partnership Loan” shall have the meaning set forth in Section 8.6(a) hereof.
“Partnership Record Date” shall mean the record date established by the General
Partner for the distribution of Cash Flow pursuant to Section 8.1 hereof, which
record date, as to

-7-

--------------------------------------------------------------------------------




Common Partnership Units, shall be the corresponding record date established by
the Company with respect to the REIT Common Shares and which record date, as to
a series of Preferred Partnership Units, shall be the corresponding record date
established by the Company with respect to the corresponding series of REIT
Preferred Shares.
“Partnership Unit” shall mean a Common Partnership Unit, a Preferred Partnership
Unit, an LTIP Unit, or any other fractional, undivided share of the Partnership
Interests that the General Partner has authorized pursuant to this Agreement.
The Partnership Units of the Partners shall be set forth on Exhibit A, as may be
amended from time to time.
“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other entity.
“Plan” shall mean each of the Ashford Hospitality Prime, Inc. 2013 Equity
Incentive Plan and the Ashford Hospitality Prime, Inc. Advisor Equity Incentive
Plan, each as amended and/or one or more successor or additional equity
incentive plans or programs that the Company has adopted or may adopt, as
amended (each individually and all of them collectively, as the context
requires).
“Preferred Partnership Interest” shall mean an ownership interest in the
Partnership evidenced by a designated series of Preferred Partnership Units,
having a preference in payment of distributions or on liquidation as determined
by the General Partner for such series of Preferred Partnership Units and as set
forth in an amendment to this Agreement, and includes all benefits to which the
holder of such an ownership interest may be entitled as provided in this
Agreement or the Act, together with all obligations of such Person to comply
with the terms and provisions of this Agreement and the Act.
“Preferred Partnership Unit” shall mean a fractional, undivided share of
Preferred Partnership Interests of all Partners in the specified series issued
hereunder.
“Preferred Percentage Interest” with respect to a series of Preferred
Partnership Units, shall mean the percentage ownership interest in the Preferred
Partnership Units of each Partner holding Preferred Partnership Units of such
specified series, as determined by dividing the Preferred Partnership Units of
such series owned by a Partner by the total number of Preferred Partnership
Units of that series then outstanding.
“Preferred Return” shall mean any payment made or to be made on any Preferred
Partnership Unit corresponding to any dividend paid or to be paid on the related
series of preferred stock issued by the Company, in accordance with Section 4.3
hereof.
“Prior Agreement” has the meaning assigned to such term in the Recitals.
“Property” shall mean any hotel property or other investment in which the
Partnership holds an ownership interest.
“Redeeming Partner” shall have the meaning provided in Section 7.4(a) hereof.

-8-

--------------------------------------------------------------------------------




“Redemption Right” shall have the meaning provided in Section 7.4(a) hereof.
“REIT” shall mean a real estate investment trust under Sections 856 through 860,
inclusive, of the Code.
“REIT Common Share” shall mean a share of the common stock of the Company.
“REIT Common Shares Amount” shall mean a whole number of REIT Common Shares
equal to the product of the number of Common Partnership Units offered for
redemption by a Redeeming Partner, multiplied by the Conversion Factor in effect
on the Specified Redemption Date (rounded down to the nearest whole number if
such product is not a whole number); provided, however, that if the Company at
any time issues to all holders of REIT Common Shares rights, options, warrants
or convertible or exchangeable securities entitling the stockholders to
subscribe for or purchase REIT Common Shares, or any other securities or
property (collectively, the “Rights”), which Rights have not expired pursuant to
their terms, then the REIT Common Shares Amount thereafter shall also include
such Rights that a holder of that number of REIT Common Shares would be entitled
to receive.
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence of the Company and any Subsidiaries thereof (which
Subsidiaries shall, for purposes hereof, be included within the definition of
Company), including taxes, fees and assessments associated therewith, any and
all costs, expenses or fees payable to any director, officer, or employee of the
Company, (ii) costs and expenses relating to the public offering and
registration of securities or private offering of securities by the Company and
all statements, reports, fees and expenses incidental thereto, including
underwriting discounts and selling commissions applicable to any such offering
of securities, (iii) costs and expenses associated with the preparation and
filing of any periodic reports by the Company under federal, state or local laws
or regulations, including filings with the Commission, (iv) costs and expenses
associated with compliance by the Company with laws, rules and regulations
promulgated by any regulatory body, including the Commission, and (v) all other
operating or administrative costs of the Company, including, without limitation,
insurance premiums, and legal, accounting and directors’ fees, incurred in the
ordinary course of its business on behalf of or in connection with the
Partnership.
“REIT Preferred Share” shall mean a share of the preferred stock of the Company.
“REIT Share” shall mean a REIT Common Share or a REIT Preferred Share.
“Safe Harbor” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“Safe Harbor Election” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005‑43, issued on May 19, 2005.

-9-

--------------------------------------------------------------------------------




“Safe Harbor Regulation” means Proposed Treasury Regulations Section 1.83‑3(l)
issued on May 19, 2005.
“Series C Preferred Stock” shall have the meaning set forth in the Recitals.
“Series C Transactions” shall have the meaning set forth in the Recitals.
“Specified Redemption Date” shall mean, with respect to a given Partner and
Notice of Redemption, the later of any date so specified in the Notice of
Redemption and the fifth (5th) Business Day after receipt by the General Partner
of the Notice of Redemption, provided that no Specified Redemption Date may
occur with respect to any Partnership Unit before one year after such
Partnership Unit is issued by the Partnership.
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which a majority of (i) the voting power of the voting equity
securities, or (ii) the outstanding equity interests, are owned, directly or
indirectly, by such Person.
“Substitute General Partner” has the meaning set forth in Section 9.2 hereof.
“Substitute Limited Partner” shall mean any Person admitted to the Partnership
as a Limited Partner pursuant to Section 9.6 hereof.
“Surviving Partner” has the meaning set forth in Section 9.1(c) hereof.
“Target Balance” shall have the meaning set forth in Section 5.5 hereof.
“Transaction” has the meaning set forth in Section 9.1(b) hereof.
“Transfer” has the meaning set forth in Section 9.5(a) hereof.
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
“Unit Transaction” shall have the meaning set forth in Section 7.7(f) hereof.
“Unvested Incentive Units” shall have the meaning set forth in Section 4.3(e)(i)
hereof.
“Valuation Date” shall mean the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the first Business
Day thereafter.
“Value” shall mean, with respect to a REIT Common Share, the average of the
daily market price for the ten (10) consecutive trading days immediately
preceding the Valuation Date. The market price for each such trading day shall
be: (i) if the REIT Common Shares are listed or admitted to trading on any
securities exchange or the NASDAQ National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day; (ii) if the REIT Common
Shares are not listed or admitted to

-10-

--------------------------------------------------------------------------------




trading on any securities exchange or the NASDAQ National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or (iii) if the
REIT Common Shares are not listed or admitted to trading on any securities
exchange or the NASDAQ National Market System and no such last reported sale
price or closing bid and asked prices are available, the average of the reported
high bid and low asked prices on such day, as reported by a reliable quotation
source designated by the General Partner, or if there shall be no bid and asked
prices on such day, the average of the high bid and low asked prices, as so
reported, on the most recent day (not more than ten (10) days prior to the date
in question) for which prices have been so reported; provided, however, that if
there are no bid and asked prices reported during the ten (10) days prior to the
date in question, the Value of the REIT Common Shares shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. If the
REIT Common Shares Amount includes rights that a holder of REIT Common Shares
would be entitled to receive, and the General Partner acting in good faith
determines that the value of such rights is not reflected in the Value of the
REIT Common Shares determined as aforesaid, then the Value of such rights shall
be determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.
“Vested LTIP Units” shall have the meaning set forth in Section 4.3(e)(i)
hereof.
“Vesting Agreement” shall mean each or any, as the context implies, LTIP Unit
Award Agreement entered into by a LTIP Unitholder upon acceptance of an award of
LTIP Units under the Plan (as such agreement may be amended, modified or
supplemented from time to time).
ARTICLE II
PARTNERSHIP CONTINUATION; ADMISSION OF LIMITED PARTNERS;
NAME; PLACE OF BUSINESS AND REGISTERED AGENT
Section 2.1    Continuation. The Partners hereby agree to continue the
Partnership pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement. Except as expressly provided herein, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.
Section 2.2    Certificate of Limited Partnership; Other Filings. The General
Partner shall prepare (or caused to be prepared), execute, acknowledge, record
and file at the expense of the Partnership, a Certificate of Limited Partnership
and all requisite fictitious name statements and notices in such places and
jurisdictions as may be required by the Act or necessary to cause the
Partnership to be treated as a limited partnership under, and otherwise to
comply with, the laws of each state or other jurisdiction in which the
Partnership conducts business.
Section 2.3    Additional Limited Partners. The General Partner shall in timely
fashion amend this Agreement and, if required by the Act, the Certificate of
Limited Partnership

-11-

--------------------------------------------------------------------------------




filed for record to reflect the admission pursuant to the terms of this
Agreement of a Person as a Limited Partner.
Section 2.4    Name, Office and Registered Agent. The name of the Partnership
shall be Ashford Hospitality Prime Limited Partnership. The principal place of
business of the Partnership shall be at 14185 Dallas Parkway, Suite 1100,
Dallas, Texas 75254. The General Partner may at any time change the location of
such office, provided the General Partner gives notice to the Partners of any
such change. The name and address of the Partnership’s statutory agent for
service of process on the Partnership in Texas is Ashford Prime OP General
Partner LLC, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254. The name and
address of the Partnership’s statutory agent for service of process on the
Partnership in Delaware is Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808.
ARTICLE III

BUSINESS AND TERM OF PARTNERSHIP
Section 3.1    Business. The purpose and nature of the business of the
Partnership is to conduct any business that may lawfully be conducted by a
limited partnership organized pursuant to the Act; provided, however, that such
business shall be limited to and conducted in such a manner as to permit the
Company at all times to be qualified as a REIT under the Code, unless the board
of directors of the Company determines to cease to qualify as a REIT. To
consummate the foregoing and to carry out the obligations of the Partnership in
connection therewith or incidental thereto, the General Partner shall have the
authority, in accordance with and subject to the limitations set forth elsewhere
in this Agreement, to make, enter into, perform and carry out any arrangements,
contracts or agreements of every kind for any lawful purpose, without limit as
to amount or otherwise, with any corporation, association, partnership, limited
liability company, firm, trustee, syndicate, individual or any political or
governmental division, subdivision or agency, domestic or foreign, and generally
to make and perform agreements and contracts of every kind and description and
to do any and all things necessary or incidental to the foregoing for the
protection and enhancement of the assets of the Partnership.
Section 3.2    Term. The Partnership as herein constituted shall continue in
perpetuity and shall have perpetual existence, unless earlier dissolved or
terminated pursuant to law or the provisions of this Agreement.
ARTICLE IV

CAPITAL CONTRIBUTIONS
Section 4.1    General Partner. The General Partner has not contributed, and
shall not be required to contribute, cash or other assets to the capital of the
Partnership.
Section 4.2    Limited Partners. The Limited Partners have contributed cash and
their respective ownership interests in the Contributed Property to the
Partnership as identified on

-12-

--------------------------------------------------------------------------------




Exhibit A attached hereto. The Agreed Values of the Limited Partners’
proportionate ownership interest in the Contributed Properties as of the date of
contribution are set forth on Exhibit A attached hereto.
Section 4.3    Additional Capital Contributions and Issuances of Additional
Partnership Interests. Except as provided in this Section 4.3 or in Section 4.4,
the Partners shall have no preemptive or other right or obligation to make any
additional Capital Contributions or loans to the Partnership. The General
Partner or Ashford Prime OP Limited Partner LLC may contribute additional
capital or property to the Partnership, from time to time, and receive
additional Partnership Interests in respect thereof, in the manner contemplated
in this Section 4.3.
(a)    Issuances of Additional Partnership Interests.
(i)    General. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of Common
Partnership Units and Preferred Partnership Units for any Partnership purpose at
any time or from time to time, to the Partners or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any of the Limited Partners. Any additional Partnership Interest issued thereby
may be issued in one or more classes, or one or more series of any of such
classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to Limited Partnership Interests, all as shall be determined
by the General Partner in its sole and absolute discretion and without the
approval of any Limited Partner, subject to Delaware law, and all as may be set
forth in an Exhibit to this Agreement, each of which Exhibit shall be
incorporated into and become part of this Agreement upon adoption by the General
Partner, including, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; (iii) the rights of
each class or series of Partnership Interests upon dissolution and liquidation
of the Partnership and (iv) the right to vote; provided, however, that no
additional Partnership Interests shall be issued to the General Partner or
Ashford Prime OP Limited Partner LLC unless:
(ii)    (1) (A) The additional Partnership Interests are issued in connection
with an issuance of REIT Shares of or other interests in the Company, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner or Ashford Prime OP Limited Partner LLC by the Partnership
in accordance with this Section 4.3 and (B) the Company shall make, directly or
through one or more Affiliates, a Capital Contribution to the Partnership in an
amount equal to the proceeds raised or other property received by the Company,
directly or through one or more Affiliates, in connection with the issuance of
such stock or other interests in the Company, (2) the additional Partnership
Interests are issued in exchange for property owned by the Company, the General
Partner or Ashford Prime OP Limited Partner LLC, as the case may be, with a fair
market value, as determined by the

-13-

--------------------------------------------------------------------------------




General Partner, in good faith, equal to the value of the Partnership Interests,
or (3) the additional Partnership Interests are issued to all Partners in
proportion to their respective Common Percentage Interests or Preferred
Percentage Interests, as applicable.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Common Partnership Units or Preferred Partnership
Units for less than fair market value, so long as the General Partner concludes
in good faith that such issuance is in the best interests of the Company and the
Partnership.
(b)    Upon Issuance of Additional Securities. After the First Amendment Date,
the Company shall not issue any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 7.4 hereof and REIT
Preferred Shares issued pursuant to the Series C Transactions) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares (collectively, “Additional Securities”)
other than to all holders of REIT Shares, unless (A) the General Partner shall
cause the Partnership to issue to the Company or its Affiliates, Partnership
Interests or rights, options, warrants or convertible or exchangeable securities
of the Partnership having designations, preferences and other rights, all such
that the economic interests are substantially similar to those of the Additional
Securities, and (B) the Company contributes, directly or through one or more
Affiliates, the proceeds or other property received from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities to the Partnership.
Without limiting the foregoing, the Company may issue Additional Securities for
less than fair market value, and as a result the General Partner is expressly
authorized to cause the Partnership to issue to the Company or its Affiliates
corresponding Partnership Interests, so long as (x) the Company concludes in
good faith that such issuance is in the best interests of the Company and the
Partnership, and (y) the Company, directly or through one or more Affiliates,
contributes all proceeds or other property received from such issuance to the
Partnership. For example, if the Company issues REIT Common Shares for a cash
purchase price and contributes, directly or through one or more Affiliates, all
of the proceeds of such issuance to the Partnership as required hereunder, the
Company or its Affiliates shall be issued a number of additional Common
Partnership Units equal to the product of (A) the number of such REIT Common
Shares issued by the Company, the proceeds of which were so contributed,
multiplied by (B) a fraction, the numerator of which is 100%, and the
denominator of which is the Conversion Factor in effect on the date of such
contribution.
(c)    Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the Company, directly or
through one or more Affiliates, shall contribute all of the proceeds raised in
connection with such issuance to the Partnership as Capital Contributions,
provided that if the proceeds actually received and contributed by the Company
or its Affiliates are less than the gross proceeds of such issuance as a result
of any underwriter’s discount or other expenses paid or incurred in connection
with such issuance, then the Company, directly or through one or more
Affiliates, shall be deemed to have made Capital Contributions to the
Partnership in the aggregate amount of the gross proceeds of such issuance and
the Partnership shall be deemed simultaneously to have paid such offering
expenses in

-14-

--------------------------------------------------------------------------------




connection with the required issuance of additional Partnership Units to the
Company or its Affiliates for such Capital Contributions pursuant to
Section 4.3(a) hereof. The provisions of this Section 4.3(c) shall also apply
with respect to the cash contributed to the Company on the First Amendment Date
with respect to the proceeds of 12,250,782 shares of common stock of Ashford
Hospitality Trust, Inc. issued in June 2013 and July 2013 and the related
offering expenses.
(d)    LTIP Units. The General Partner may from time to time issue LTIP Units to
Persons who provide services to the Partnership, for such consideration as the
General Partner may determine to be appropriate, and admit such Persons as
Limited Partners. The Capital Accounts of such LTIP Unitholders shall be
credited with the amount of their respective Capital Contributions pursuant to
Section 5.3. Except to the extent a Capital Contribution is made with respect to
an LTIP Unit, an LTIP Unit is intended to qualify as a “profits interest” in the
Partnership. Subject to the provisions of Sections 4.3(d) and 4.3(e) and the
special provisions of Sections 5.5, 7.7 and 7.8, LTIP Units shall be treated as
Common Partnership Units, with all of the rights, privileges and obligations
attendant thereto. For purposes of computing the Common Percentage Interests,
holders of LTIP Units shall be treated as Common Partnership Unitholders and
LTIP Units shall be treated as Common Partnership Units. In particular, the
Partnership shall comply with the following procedures:
(i)    If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one‑for‑one conversion and economic equivalence ratio between Common Partnership
Units and LTIP Units. The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution on all outstanding Common Partnership Units in
Partnership Units, (B) the Partnership subdivides the outstanding Common
Partnership Units into a greater number of units or combines the outstanding
Common Partnership Units into a smaller number of units, or (C) the Partnership
issues any Partnership Units in exchange for its outstanding Common Partnership
Units by way of a reclassification or recapitalization of its Common Partnership
Units. If more than one Adjustment Event occurs, the adjustment to the LTIP
Units need be made only once using a single formula that takes into account each
and every Adjustment Event as if all Adjustment Events occurred simultaneously.
For the avoidance of doubt, the following shall not be Adjustment Events:
(x) the issuance of Partnership Units in a financing, reorganization,
acquisition or other similar business transaction, (y) the issuance of
Partnership Units pursuant to any employee benefit or compensation plan or
distribution reinvestment plan, or (z) the issuance of any Partnership Units to
Ashford Prime OP Limited Partner LLC in respect of a capital contribution to the
Partnership of proceeds from the sale of securities by the Company. If the
Partnership takes an action affecting the Common Partnership Units other than
actions specifically described above as “Adjustment Events” and in the opinion
of the General Partner such action would require an adjustment to the LTIP Units
to maintain the one‑to‑one correspondence described above, the General Partner
shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law and by the Plan, in such manner and at such time as the General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances. If an adjustment is made to the LTIP Units as herein provided the
Partnership shall promptly file in the books and records of the Partnership an
officer’s certificate setting forth such adjustment and a

-15-

--------------------------------------------------------------------------------




brief statement of the facts requiring such adjustment, which certificate shall
be conclusive evidence of the correctness of such adjustment absent manifest
error. Promptly after filing of such certificate, the Partnership shall mail a
notice to each LTIP Unitholder setting forth the adjustment to his or her LTIP
Units and the effective date of such adjustment; and
(ii)    Subject to the provisions of Section 10.4, the LTIP Unitholders shall,
in respect of each Distribution Payment Date, when, as and if authorized and
declared by the General Partner out of assets legally available for that
purpose, be entitled to receive distributions in an amount per LTIP Unit equal
to the distributions per Common Partnership Unit (the “Common Partnership Unit
Distribution”), paid to holders of record on the same Partnership Record Date
established by the General Partner with respect to such Distribution Payment
Date. The term “Newly Issued Common Partnership Unit” shall be deemed to include
LTIP Units issued during a Common Partnership Unit Distribution Period and
Section 8.1(a) shall apply in full to LTIP Units. During any Common Partnership
Unit Distribution Period, so long as any LTIP Units are outstanding, except upon
liquidation of the Partnership and as provided in the following sentence and
Section 10.4, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Common Partnership Units, unless equal distributions have
been or contemporaneously are authorized, declared and paid on the LTIP Units
for such Common Partnership Unit Distribution Period.
The LTIP Units shall rank pari passu with the Common Partnership Units as to the
payment of regular and special periodic or other distributions and distribution
of assets upon liquidation, dissolution or winding up, provided upon liquidation
the amount distributed with respect to a LTIP Unit shall be limited to the
related Capital Account balance as provided by Section 10.4. As to the payment
of distributions and as to distribution of assets upon liquidation, dissolution
or winding up, any class or series of Partnership Units or Partnership Interests
which by its terms specifies that it shall rank junior to, on a parity with, or
senior to the Common Partnership Units shall also rank junior to, or pari passu
with, or senior to, as the case may be, the LTIP Units. Subject to the terms of
any Vesting Agreement, a LTIP Unitholder shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to the same restrictions as
holders of Common Partnership Units are entitled to transfer their Common
Partnership Units pursuant to Article IX.
(e)    Terms of LTIP Units. LTIP Units shall be subject to the following special
provisions:
(i)    Vesting Agreements. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Plan, if applicable. LTIP Units that have vested
under the terms of a Vesting Agreement are referred to as “Vested LTIP Units”;
all other LTIP Units shall be treated as “Unvested Incentive Units.”
(ii)    Forfeiture. Unless otherwise specified in the Vesting Agreement, upon
the occurrence of any event specified in a Vesting Agreement as resulting in the
right

-16-

--------------------------------------------------------------------------------




of the Partnership to repurchase LTIP Units at a specified purchase price or
some other forfeiture of any LTIP Units, then if the Partnership exercises such
right to repurchase or forfeiture in accordance with the applicable Vesting
Agreement, then (x) the relevant LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose and (y) the LTIP Unitholder with respect to such cancelled LTIP Units
shall promptly deliver to the Company any shares of Series C Preferred Stock
then held by such LTIP Unitholder, but only if and to the extent that, after
giving effect to such cancellation of LTIP Units, the aggregate number of shares
of Series C Preferred Stock held by such LTIP Unitholder would exceed the
product of (x) the aggregate number of Partnership Units then held by such LTIP
Unitholder multiplied by (y) the Conversion Factor in effect on the date
thereof. Unless otherwise specified in the Vesting Agreement, no consideration
or other payment shall be due with respect to any LTIP Units that have been
forfeited, other than any distributions declared with respect to a Partnership
Record Date prior to the effective date of the forfeiture. In connection with
any repurchase or forfeiture of LTIP Units, the balance of the portion of the
Capital Account of the LTIP Unitholder that is attributable to all of his or her
LTIP Units shall be reduced by the amount, if any, by which it exceeds the
Target Balance contemplated by Section 5.5, calculated with respect to the LTIP
Unitholder’s remaining LTIP Units, if any, with such reduction being
accomplished by an allocation of gross deductions or losses to the applicable
LTIP Unitholder.
(iii)    Allocations. LTIP Units shall generally be treated as Common
Partnership Units for purposes of Article V, but LTIP Unitholders shall also be
entitled to certain special allocations of gain under Section 5.5.
(iv)    Redemption. The Redemption Right provided to Limited Partners under
Section 7.4 shall not apply with respect to LTIP Units unless and until they are
converted to Common Partnership Units as provided in clause (vi) below and
Section 7.7.
(v)    Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation any Vesting Agreement, apply to the LTIP
Unit.
(vi)    Conversion to Common Partnership Units. Vested LTIP Units are eligible
to be converted into Common Partnership Units under Section 7.7.
(vii)    Voting. LTIP Units shall have the voting rights provided in
Section 7.8.
(viii)    Issuance. An LTIP Unit shall be considered issued to an LTIP
Unitholder upon the later to occur of: (i) execution of a counterpart signature
page to this Agreement, unless such Person is already a Limited Partner,
(ii) execution by such LTIP Unitholder and the Partnership of a Vesting
Agreement with respect to such LTIP Unit, if applicable, and (iii) payment to
the Partnership of the Capital Contribution, if any, provided for in the related
Vesting Agreement.

-17-

--------------------------------------------------------------------------------




Section 4.4    Additional Funding. If the General Partner determines that it is
in the best interests of the Partnership to provide for additional Partnership
funds (“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner provide such Additional Funds to the
Partnership through loans or otherwise.
Section 4.5    Interest. No interest shall be paid on the Capital Contribution
of any Partner.
Section 4.6    Return of Capital. Except as expressly provided in this
Agreement, no Partner shall be entitled to demand or receive the return of his
Capital Contribution.
Section 4.7    Percentage Interest. If the number of outstanding Common
Partnership Units increases or decreases during a taxable year, the General
Partner shall adjust each holder of Common Partnership Units’ Percentage
Interest, as reflected on Exhibit A, to a percentage equal to the number of
Common Partnership Units held by such Partner divided by the aggregate number of
outstanding Common Partnership Units.
ARTICLE V

PROFITS, LOSSES AND ACCOUNTING
Section 5.1    Allocation of Profits and Losses. Except as otherwise provided
herein or in Exhibit B, profits earned and losses incurred by the Partnership
shall be allocated among the Partners as follows:
(a)    Profits for each year shall be allocated among the Partners, and shall be
credited to the respective Capital Accounts of the Partners, in the following
order and priority:
(i)    First, items of gross income to the holders of Preferred Partnership
Units in the amount necessary so that the cumulative amount of gross income
allocated to holders of Preferred Partnership Units pursuant to this
Section 5.1(a)(i) is equal to the cumulative amount of distributions of
Preferred Return (as defined, for each series of Preferred Partnership Units, in
the exhibit to this Agreement setting forth the terms of such Preferred
Partnership Units) distributed to holders of Preferred Partnership Units;
(ii)    Second, to the Partners to the extent of losses, in the proportions and
in the reverse order in which losses were allocated to them pursuant to
Section 5.1(b), until the cumulative amounts allocated to each Partner pursuant
to this Section 5.1(a)(ii) are equal to the cumulative losses so allocated to
such Partner;
(iii)    Third, any remaining profits shall be allocated to the holders of
Common Partnership Units in accordance with their Common Percentage Interests.

-18-

--------------------------------------------------------------------------------




(b)    Losses for each year shall be allocated among the Partners, and shall be
debited to the respective Capital Accounts of the Partners, in the following
order and priority:
(iii)    First, to the holders of Common Partnership Units pro rata in
accordance with, and to the extent of, the positive balances in their Adjusted
Capital Account Balances (as defined in Exhibit B hereto) attributable to Common
Partnership Units;
(iv)    Second, to the holders of Preferred Partnership Units pro rata in
accordance with, and to the extent of, the positive balances in their Adjusted
Capital Account Balances (as defined in Exhibit B hereto) attributable to
Preferred Partnership Units; and
(v)    Thereafter any remaining losses will be allocated to the holders of
Common Partnership Units in accordance with their Common Percentage Interests.
(c)    If the Partnership issues additional Partnership Units pursuant to the
provisions of this Agreement, the General Partner is hereby authorized to make
revisions to this Section 5.1 as it determines are necessary or desirable to
reflect the terms of the issuance of such additional Partnership Units,
including, without limitation, making preferential allocations to certain
classes of Partnership Units. For purposes of determining the income, gain,
loss, deduction or any other items allocable to any period, income, gain, loss,
deduction, and any such other items shall be determined on a daily, monthly, or
other basis, as determined by the General Partner using any permissible method
under Code Section 706 and the Treasury Regulations thereunder.
(d)    Notwithstanding the provisions of Section 5.1(a) and Section 5.1(b), upon
liquidation of the Partnership or upon redemption of any redeemable Preferred
Partnership Units, items of gross income and/or items of deduction or loss shall
be allocated to the holder of the Preferred Partnership Units and/or the Common
Partnership Units, such that the Capital Accounts attributable to the Preferred
Partnership Units equal, after all allocations of profit and loss are completed,
the amount to be distributed to the Preferred Partnership Units.
Section 5.2    Accounting. (a)  The books of the Partnership shall be kept on
the accrual basis and in accordance with generally accepted accounting
principles consistently applied.
(b)    The fiscal year of the Partnership shall be the calendar year.
(c)    The terms “profits” and “losses,” as used herein, shall mean all items of
income, gain, expense or loss as determined utilizing federal income tax
accounting principles and shall also include each Partner’s share of income
described in Section 705(a)(1)(B) of the Code, any expenditures described in
Section 705(a)(2)(B) of the Code, any expenditures described in Section 709(a)
of the Code which are not deducted or amortized in accordance with
Section 709(b) of the Code, losses not deductible pursuant to Sections 267(a)
and 707(b) of the Code and adjustments made pursuant to Exhibit B attached
hereto.
(d)    The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code

-19-

--------------------------------------------------------------------------------




for the Tax Matters Partner. The General Partner shall have the right to retain
professional assistance in respect of any audit of the Partnership by the IRS,
and all out‑of‑pocket expenses and fees incurred by the General Partner on
behalf of the Partnership as Tax Matters Partner shall constitute Operating
Expenses of the Partnership. If the General Partner receives notice of a final
Partnership adjustment under Section 6223(a)(2) of the Code, the General Partner
shall either (i) file a court petition for judicial review of such final
adjustment within the period provided under Section 6226(a) of the Code, a copy
of which petition shall be mailed to each Limited Partner on the date such
petition is filed, or (ii) mail a written notice to each Limited Partner, within
such period, that describes the General Partner’s reasons for determining not to
file such a petition.
(e)    Except as specifically provided herein, all elections required or
permitted to be made by the Partnership under the Code shall be made by the
General Partner in its sole discretion.
(f)    Any Partner shall have the right to a private audit of the books and
records of the Partnership, provided such audit is made at the expense of the
Partner desiring it, and it is made during normal business hours.
(g)    The Partners agree that the Partnership shall be authorized and directed
to make the Safe Harbor Election and the Partnership and each Partner (including
any person to whom Partnership Interest is transferred in connection with the
performance of services) agrees to comply with all requirements of the Safe
Harbor Election with respect to all Partnership Interests transferred in
connection with the performance of services while the Safe Harbor Election
remains effective. The General Partner, as the Tax Matters Partner, shall be
authorized to (and shall) prepare, execute, and file the Safe Harbor Election.
Section 5.3    Partners’ Capital Accounts. (a)  There shall be maintained a
Capital Account for each Partner in accordance with this Section 5.3 and the
principles set forth in Exhibit B attached hereto and made a part hereof. The
amount of cash and the Agreed Value of property contributed to the Partnership
by each Partner, net of liabilities assumed by the Partnership or securing
property contributed by such Partner, shall be credited to its Capital Account,
and from time to time, but not less often than annually, the share of each
Partner in profits, losses and Carrying Value of distributions (net of
liabilities secured by the distributed property that such Partner is considered
to assume or take subject to) shall be credited or charged to its Capital
Account. The determination of Partners’ Capital Accounts, and any adjustments
thereto, shall be made consistent with tax accounting and other principles set
forth in Section 704(b) of the Code and applicable Treasury Regulations
thereunder and Exhibit B attached hereto.
(b)    Except as otherwise specifically provided herein, in a deficit
restoration obligation agreement or in a guarantee of a Partnership liability,
signed by a Limited Partner, no Limited Partner shall be required to make any
further contribution to the capital of the Partnership to restore a loss, to
discharge any liability of the Partnership or for any other purpose, nor shall
any Limited Partner personally be liable for any liabilities of the Partnership
or of the General Partner except as provided by law or this Agreement. All
Limited Partners hereby waive their right of contribution which they may have
against other Partners in respect of any payments made by them under any
guarantee of Partnership debt.

-20-

--------------------------------------------------------------------------------




(c)    Immediately following the transfer of any Partnership Interest, the
Capital Account of the transferee Partner shall be equal to the Capital Account
of the transferor Partner attributable to the transferred interest.
(d)    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes, taking into account any adjustments required pursuant to
Section 704(b) of the Code and the applicable Treasury Regulations thereunder as
more fully described in Exhibit B attached hereto.
(e)    The provisions of the Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulations Section 1.704‑1(b),
and shall be interpreted and applied in a manner consistent with such Treasury
Regulations. If the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed in order
to comply with such Treasury Regulations, the General Partner may make such
modification, provided that it is not likely to have a material effect on the
amounts distributable to any Person upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Treasury Regulations
Section 1.704‑1(b)(2)(iv)(q) and (ii) make appropriate modifications if
unanticipated events might otherwise cause this Agreement not to comply with
Treasury Regulations Section 1.704‑1(b) or 1.704‑2.
Section 5.4    Section 754 Elections. The General Partner shall elect, pursuant
to Section 754 of the Code, to adjust the basis of the Partnership’s assets for
(i) all transfers of Partnership Interests, and (ii) any distribution of Company
property as described in Section 734 of the Code, if such election would benefit
any Partner or the Partnership.
Section 5.5    Special Allocation of Gain to LTIP Unitholders. Notwithstanding
the provisions of Section 5.1 above, but subject to the prior allocation of
income, gain, deduction and loss under the terms of the Agreement in respect of
any class of Partnership Interests ranking senior to the LTIP Units with respect
to return of capital or any preferential or priority return, any net capital
gains realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain realized in connection with an adjustment to the Carrying Value
of Partnership assets under Section 704(b) of the Code, shall first be allocated
to the LTIP Unitholders until the Economic Capital Account Balances of such
Limited Partners, to the extent attributable to their ownership of LTIP Units,
are equal to (i) the Common Partnership Unit Economic Balance, multiplied by
(ii) the number of their LTIP Units. For this purpose, the “Economic Capital
Account Balances” of the LTIP Unitholders will be equal to their Capital Account
balances, plus the amount of their shares of any Partner Minimum Gain or
Partnership Minimum Gain, in each case to the extent attributable to their
ownership of LTIP Units.

-21-

--------------------------------------------------------------------------------




For clarification, each Limited Partner will have only one Capital Account as to
all Partnership Interests it owns, but solely for determining the Economic
Capital Account Balance of LTIP Units of an LTIP Unitholder its Capital Account
will be separately computed for each group of LTIP Units having the same issue
date. Similarly, the “Common Partnership Unit Economic Balance” shall mean
(i) the Capital Account Balance of Ashford Prime OP Limited Partner LLC, plus
the amount of Ashford Prime OP Limited Partner LLC’s share of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to Ashford Prime OP Limited Partner LLC’s ownership of Common
Partnership Units and computed on a hypothetical basis after taking into account
all allocations under Article V through the date on which any allocation is made
under this Section 5.5, divided by (ii) the number of Ashford Prime OP Limited
Partner LLC’s Partnership Common Partnership Units (with respect to each holder,
the “Target Balance”). Any such allocations shall be made among the LTIP
Unitholders in proportion to the amounts required to be allocated to each under
this Section 5.5, provided, however, that no amounts will be allocated with
respect to any particular LTIP Unit (each, an “Ineligible Unit”) until all
special allocations pursuant to Part A of Exhibit B with respect to such LTIP
Unit have been reversed to the extent required by paragraph 10 of Part A of
Exhibit B. If, notwithstanding the foregoing, not all LTIP Units (including
Ineligible Units) are fully booked up, an LTIP Unitholder may determine how net
capital gains shall be allocated among such LTIP Unitholder’s LTIP Units (other
than Ineligible Units); provided, however, if such LTIP Unitholder does not make
such a determination, net capital gains shall generally be allocated so that the
Economic Capital Account Balance of the maximum amount of Vested LTIP Units held
by such LTIP Unitholder is equal to the Common Partnership Unit Economic Balance
on a per LTIP Unit basis; provided, further, that such net capital gains may
only be allocated to LTIP Units that are held by such LTIP Unitholder on the
date of the allocation under this Section 5.5. The parties agree that the intent
of this Section 5.5 is to make the Capital Account balances of the LTIP
Unitholders with respect to their LTIP Units economically equivalent to the
Capital Account balance of Ashford Prime OP Limited Partner LLC (on a
per‑Partnership Unit basis) with respect to its Common Partnership Units.
ARTICLE VI

POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING
OF GENERAL PARTNER
Section 6.1    Powers of General Partner. Notwithstanding any provision of this
Agreement to the contrary, the General Partner’s discretion and authority are
subject to the limitations imposed by law, and by the General Partner’s Articles
of Organization and operating agreement. Subject to the foregoing and to other
limitations imposed by this Agreement, the General Partner shall have full,
complete and exclusive discretion to manage and control the business and affairs
of the Partnership and make all decisions affecting the business and assets of
the Partnership. Without limiting the generality of the foregoing (but subject
to the restrictions specifically contained in this Agreement), the General
Partner shall have the power and authority to take the following actions on
behalf of the Partnership:
(a)    to acquire, purchase, own, manage, operate, lease and dispose of any real
property and any other property or assets that the General Partner determines
are necessary or

-22-

--------------------------------------------------------------------------------




appropriate or in the best interests of conducting the business of the
Partnership in each case not inconsistent with the Company’s qualification as a
REIT;
(b)    to construct buildings and make other improvements (including
renovations) on or to the properties owned or leased by the Partnership;
(c)    to borrow money for the Partnership, issue evidences of indebtedness in
connection therewith, refinance, guarantee, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any
indebtedness or obligation of or to the Partnership, and secure such
indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership’s assets;
(d)    to pay, either directly or by reimbursement, for all Operating Expenses
to third parties or to the General Partner (as set forth in this Agreement);
(e)    to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;
(f)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may determine in its sole discretion, and
similarly to prosecute, settle or defend litigation with respect to the
Partners, the Partnership, or the Partnership’s assets; provided, however, that
the General Partner may not, without the consent of all of the Partners, confess
a judgment against the Partnership;
(g)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(h)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(i)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types as the General
Partner shall determine from time to time;
(j)    to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;
(k)    to retain providers of services of any kind or nature in connection with
the Partnership business and to pay therefor such reasonable remuneration as the
General Partner may deem proper, including the Advisor;

-23-

--------------------------------------------------------------------------------




(l)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner, including, without limitation, management agreements, franchise
agreements, agreements with federal, state or local liquor licensing agencies
and agreements with operators of restaurants and bars;
(m)    to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;
(n)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);
(o)    to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;
(p)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;
(q)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(r)    subject to the provisions of Section 9.1, to merge, consolidate or
combine the Partnership with or into another Person (to the extent permitted by
applicable law);
(s)    to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code;
(t)    to issue additional Partnership Interests pursuant to Section 4.3 hereof;
(u)    to pay cash to redeem Partnership Units held by a Limited Partner in
connection with a Limited Partner’s exercise of its Redemption Right under
Section 7.4 hereof;
(v)    to amend and restate Exhibit A hereto to reflect accurately at all times
the Capital Contributions, Common Percentage Interests and Preferred Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
Partnership Units, the admission of any Additional Limited Partner or any
Substitute Limited Partner or otherwise, which amendment and restatement,
notwithstanding anything in this Agreement to the contrary, shall not be deemed
an amendment to this Agreement, as long as the matter or event being reflected
in Exhibit A hereto otherwise is authorized by this Agreement;

-24-

--------------------------------------------------------------------------------




(w)    to take whatever action the General Partner deems appropriate to maintain
the economic equivalency of Common Partnership Units and REIT Common Shares and
Preferred Partnership Units and REIT Preferred Shares, respectively; and
(x)    to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts the General
Partner deems necessary or appropriate for the formation, continuation and
conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with qualification of the Company as a REIT)
and to possess and enjoy all of the rights and powers of a general partner as
provided by the Act.
Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above‑mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provisions of this Agreement (except as
provided in Section 6.1(r), Section 9.1 or Article XI), the Act or any
applicable law, rule or regulation to the fullest extent permitted under the Act
or other applicable law, rule or regulation. The execution, delivery or
performance by the General Partner or the Partnership of any agreement
authorized or permitted under this Agreement shall not constitute a breach by
the General Partner of any duty that the General Partner may owe the Partnership
or the Limited Partners or any other persons under this Agreement or of any duty
stated or implied by law or equity.
Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.
Section 6.2    Delegation of Authority. The General Partner may delegate any or
all of its powers, rights and obligations hereunder, and may appoint, employ,
contract or otherwise deal with any Person for the transaction of the business
of the Partnership, which Person may, under supervision of the General Partner,
perform any acts or services for the Partnership as the General Partner may
approve.
Section 6.3    Duties of General Partner. (a)  The General Partner, subject to
the limitations contained elsewhere in this Agreement, shall manage or cause to
be managed the affairs of the Partnership in a prudent and businesslike manner
and shall devote sufficient time and effort to the Partnership affairs.
(b)    In carrying out its obligations, the General Partner shall:
(i)    Render annual reports to all Partners with respect to the operations of
the Partnership;

-25-

--------------------------------------------------------------------------------




(ii)    Mail to all persons who were Partners at any time during the
Partnership’s prior fiscal year an annual report of the Partnership, including
all necessary tax information, and any other information regarding the
Partnership and its operations during the prior fiscal year deemed by the
General Partner to be material;
(iii)    Maintain complete and accurate records of all business conducted by the
Partnership and complete and accurate books of account (containing such
information as shall be necessary to record allocations and distributions), and
make such books of account available for inspection and audit by any Limited
Partner (at the sole expense of such Limited Partner) to the extent provided in
Section 7.1(b); and
(iv)    Cause to be filed such certificates and do such other acts as may be
required by law to qualify and maintain the Partnership as a limited partnership
under the laws of the State of Delaware.
(c)    The General Partner shall take such actions as it deems necessary to
maintain the economic equivalency of Common Partnership Units and REIT Common
Shares and Preferred Partnership Units and REIT Preferred Shares, respectively,
required by this Agreement.
Section 6.4    Liabilities of General Partner; Indemnification. (a)  The General
Partner shall not be liable for the return of all or any part of the Capital
Contributions of the Limited Partners. Any returns shall be made solely from the
assets of the Partnership according to the terms of this Agreement.
(b)    Notwithstanding anything to the contrary set forth in this Agreement,
none of the General Partner or the Company nor any of their officers, directors,
agents or employees shall be liable or accountable in damages or otherwise to
the Partnership, any Partners or any assignees, or any of their successors or
assigns, for any losses sustained, liabilities incurred or benefits not derived
as a result of errors in judgment or mistakes of fact or law or any act or
omission if the General Partner acted in good faith. The General Partner shall
not be responsible for any misconduct or negligence on the part on any agent
appointed by it in good faith pursuant to Section 6.2 hereof. The Limited
Partners expressly acknowledge that the General Partner is acting on behalf of
the Partnership, the General Partner, the General Partner’s members and the
Company’s stockholders collectively, and that the General Partner is under no
obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or
their assignees) in deciding whether to cause the Partnership to take (or
decline to take) any actions. In the event of a conflict between the interests
of the members of the General Partner or stockholders of the Company on one hand
and the Limited Partners on the other, the General Partner shall endeavor in
good faith to resolve the conflict in a manner not adverse to either the
stockholders of the Company or the Limited Partners; provided, however, that for
so long as the Company owns a controlling interest, directly or indirectly, in
the Partnership, any such conflict that cannot be resolved in a manner not
adverse to either the stockholders of the Company or the Limited Partners shall
be resolved in favor of the stockholders of the Company. The General Partner
shall not be liable for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by Limited Partners in connection with such
decisions, provided that the General Partner has acted in good faith.

-26-

--------------------------------------------------------------------------------




(c)    The Partnership shall indemnify an Indemnitee to the fullest extent
permitted by law and save and hold it harmless from and against, and in respect
of, any and all losses, claims, damages, liabilities (joint or several),
expenses (including legal fees, costs, expenses and disbursements), judgments,
fines, settlements, and other amounts arising from or in connection with any and
all claims, demands, actions, inquiries, suits or proceedings, whether civil,
criminal, administrative, arbitrative or investigative, that relate to the
operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, or in which any Indemnitee may be subpoenaed or otherwise requested
to provide documents, testimony or information; provided, however, that this
indemnification shall not apply if: (A) the act or omission of the Indemnitee
was material to the matter giving rise to the proceeding and either was
committed in bad faith or was the result of active and deliberate dishonesty;
(B) the Indemnitee actually received an improper personal benefit in money,
property or services; or (C) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.4(c). The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 6.4(c). Any indemnification pursuant to this Section 6.4 shall be
made only out of the assets of the Partnership, and any insurance proceeds from
the liability policy covering the General Partner and any Indemnitee.
(d)    The Partnership shall advance an Indemnitee all reasonable expenses
(including without limitation attorneys’ fees, costs, expenses and
disbursements) incurred by an Indemnitee who is a party to or is otherwise
involved in, or is subpoenaed or otherwise requested to provide documents,
testimony or information in connection with, any civil, criminal, administrative
or arbitrative action, suit, inquiry, investigation or proceeding in advance of
the final disposition of such action, suit, inquiry, investigation or proceeding
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 6.4 has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met. Each such advancement of expenses shall be made within five (5)
Business Days after the receipt by the Partnership of a written request for
advancement of expenses.
(e)    The indemnification provided by this Section 6.4 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(f)    The Partnership may purchase and maintain insurance on behalf of the
Indemnitees, and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

-27-

--------------------------------------------------------------------------------




(g)    For purposes of this Section 6.4, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.4; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by the Indemnitee to
be in the interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose which is not opposed to the best interests of the
Partnership.
(h)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(i)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.4 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(j)    Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners or any other right set forth under this Section 6.4 as in
effect immediately prior to such amendment, modification or repeal with respect
to matters occurring, in whole or in part, prior to such amendment, modification
or repeal, regardless of when claims relating to such matters may arise or be
asserted. The provisions of this Section 6.4 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(k)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Company to continue to
qualify as a REIT, or (ii) to prevent the Company from incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners. Further, any
provision of this Agreement that might jeopardize the Company’s REIT status
shall be (i) void and of no effect, or (ii) reformed, as necessary, to avoid the
Company’s loss of REIT status.
Section 6.5    Compensation of General Partner; Reimbursement. The General
Partner, as such, shall not receive any compensation for services rendered to
the Partnership. Notwithstanding the preceding sentence, the General Partner
shall be entitled, in accordance with the provisions of Section 6.7 below, to
pay reasonable compensation to its Affiliates and other entities in which it may
be associated for services performed. The General Partner shall be reimbursed on
a monthly basis, or such other basis as the General Partner may determine in its
sole and absolute discretion, for all REIT Expenses.

-28-

--------------------------------------------------------------------------------




Section 6.6    Reliance on Act of General Partner. No financial institution or
any other person, firm or corporation dealing with the General Partner or the
Partnership shall be required to ascertain whether the General Partner is acting
in accordance with this Agreement, but such financial institution or such other
person, firm or corporation shall be protected in relying solely upon the
assurance of and the execution of any instrument or instruments by the General
Partner.
Section 6.7    Outside Services; Dealings with Affiliates; Outside Activities.
(a)  Notwithstanding any provision of this Article VI to the contrary, the
General Partner may employ such agents, accountants, attorneys and others as it
shall deem advisable, including its directors, officers, members, and its
Affiliates and entities with which the General Partner, any Limited Partner or
their respective Affiliates may be associated, the Company’s directors, officers
and stockholders, and may pay them reasonable compensation from Partnership
funds for services performed, which compensation shall be reasonably believed by
the General Partner to be comparable to and competitive with fees charged by
unrelated Persons who render comparable services which could reasonably be made
available to the Partnership. The General Partner shall not be liable for the
neglect, omission or wrongdoing of any such Person so long as it appointed such
Person in good faith.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment Partnership funds on terms and
conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as are
consistent with this Agreement and applicable law.
(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates nor any Limited Partner shall sell, transfer
or convey any property to, or purchase any property from, the Partnership,
directly or indirectly, except pursuant to transactions that are on terms that
are fair and reasonable to the Partnership.
(e)    Subject to the Articles of Organization and any agreements entered into
by the General Partner or its Affiliates with the Partnership or a Subsidiary,
any officer, director, employee, agent, trustee, Affiliate or member of the
General Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities substantially similar or identical
to those of the Partnership. Neither the Partnership nor any of the Limited
Partners shall have any rights by virtue of this Agreement in any business
ventures of such person.
(f)    If the Company exercises its rights under its Articles of Incorporation
to redeem REIT Common Shares, then the General Partner shall cause the
Partnership to purchase from the Company a number of Common Partnership Units
determined based on the application of the Conversion Factor on the same terms
as those on which the Company redeemed such REIT Common Shares.

-29-

--------------------------------------------------------------------------------




Section 6.8    Additional Loans to the Partnership. If additional funds are
required by the Partnership for any purpose relating to the business of the
Partnership or for any of its obligations, expenses, costs, or expenditures,
including operating deficits, the Partnership may borrow such funds as are
needed from time to time from any Person (including, without limitation, the
General Partner or any Affiliate of the General Partner; provided, however, that
the terms of any loan from the General Partner or any Affiliate of the General
Partner shall be substantially equivalent to the terms that could be obtained
from a third party on an arm’s‑length basis) on such terms as the General
Partner and such other Person may agree.
Section 6.9    Contribution of Assets. The Company, directly or through one or
more of its Affiliates, shall contribute to the capital of the Partnership from
time to time each asset it owns from time to time during the existence of the
Partnership, but it is not required to so contribute:
(a)    its interests in the General Partner or Ashford Prime OP Limited Partner
LLC;
(b)    its direct or indirect interest in any entity in a chain of entities of
which the Company is the sole beneficial owner, so long as all of the assets or
other ownership interests in the entity in that chain furthest removed from the
General Partner are contributed directly or indirectly to the Partnership; or
(c)    any equity interest in any entity of which the Company is the sole
beneficial owner that is created or used solely by the General Partner in
connection with any borrowing transaction in whole or in part for the benefit of
the Partnership.
ARTICLE VII

RIGHTS, PROHIBITIONS AND REPRESENTATIONS WITH RESPECT
TO LIMITED PARTNERS
Section 7.1    Rights of Limited Partners. (a)  The Partnership may engage the
Limited Partners or persons or firms associated with them for specific purposes
and may otherwise deal with such Partners on terms and for compensation to be
agreed upon by any such Partner and the Partnership; provided, however, that no
Limited Partner shall be entitled to participate in the management or control of
the business of the Partnership.
(b)    Each Limited Partner shall be entitled to have the Partnership books kept
at the principal place of business of the Partnership and at all times, during
reasonable business hours and at such Limited Partner’s sole expense, upon
written demand shall be entitled to inspect and copy any of them for any purpose
reasonably related to the Limited Partner’s interest as a Limited Partner and
demand in writing true and full information of all things affecting the
Partnership and a formal accounting of Partnership affairs whenever
circumstances render it just and reasonable and reasonably related to the
Limited Partner’s interest as a Limited Partner; provided, however, that any
such demand shall state the purpose of such demand and provided further for such
period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, the General Partner may keep confidential from the
Limited Partners any information that (i) the General Partner believes to be in
the nature of trade secrets or other information the disclosure of which the

-30-

--------------------------------------------------------------------------------




General Partner in good faith believes is not in the best interest of the
Partnership or could damage the Partnership or its business or (ii) the
Partnership or the General Partner is required by law or by agreements with
unaffiliated third parties to keep confidential; provided, further, that as long
as Ashford Hospitality Limited Partnership is a Partner in the Partnership, the
Partnership and the General Partner shall timely provide such information as
Ashford Hospitality Limited Partnership reasonably requests such that Ashford
Hospitality Trust, Inc. may determine that it qualifies as a REIT for purposes
of the Code, may prepare all of its tax returns and prepare its financial
statements and filings with the applicable government authorities.
(c)    No Limited Partner shall be liable for any debts, liabilities, contracts
or obligations of the Partnership. A Limited Partner shall be liable to the
Partnership only to make payments of its Capital Contribution, if any, as and
when due hereunder. After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership.
Section 7.2    Prohibitions with Respect to the Limited Partners. No Limited
Partner shall have the right:
(a)    To take part in the control or management of the Partnership business, to
transact business for or on behalf of the Partnership or to sign for or to bind
the Partnership, such powers being vested solely in the General Partner as set
forth herein;
(b)    To have such Partner’s Capital Contributions repaid except to the extent
provided in this Agreement;
(c)    To require partition of Partnership property or to compel any sale or
appraisement of Partnership assets or sale of a deceased Partner’s interests
therein, notwithstanding any provisions of law to the contrary; or
(d)    To sell or assign all or any portion of such Partner’s Limited
Partnership Interest in the Partnership or to constitute the vendee or assignee
thereunder a Substitute Limited Partner, except as provided in Article IX
hereof.
Section 7.3    Ownership by Limited Partner of Corporate General Partner or
Affiliate. No Limited Partner shall at any time, either directly or indirectly,
own any shares or other interest in the General Partner or in any Affiliate
thereof if such ownership by itself or in conjunction with other shares or other
interests owned by other Limited Partners would, in the opinion of counsel for
the Partnership, jeopardize the classification of the Partnership as a
partnership or the Company as a REIT for federal income tax purposes. The
General Partner shall be entitled to make such reasonable inquiry of the Limited
Partners as is required to establish compliance by the Limited Partners with the
provisions of this Section 7.3 and the Limited Partners shall promptly and fully
respond to such inquiries.
Section 7.4    Redemption Right. (a)  Subject to Section 7.4(b) and
Section 7.4(c), and the provisions of any agreements between the Partnership and
one or more Limited Partners,

-31-

--------------------------------------------------------------------------------




each Limited Partner, other than Ashford Prime OP Limited Partner LLC, shall
have the right (the “Redemption Right”) to require the Partnership to redeem on
a Specified Redemption Date all or a portion of the Common Partnership Units
held by such Limited Partner (the “Redeeming Partner”) at a redemption price per
Common Partnership Unit equal to and in the form of the Cash Amount to be paid
by the Partnership on the Specified Redemption Date. In connection with the
exercise of the Redemption Right by a Redeeming Partner, such Redeeming Partner
shall promptly deliver to the Company any shares of Series C Preferred Stock
held by such Redeeming Partner, but only if and to the extent that, after giving
effect to the exercise of the Redemption Right, the aggregate number of shares
of Series C Preferred Stock held by such Redeeming Partner would exceed the
product of (x) the aggregate number of Partnership Units then held by such
Redeeming Partner multiplied by (y) the Conversion Factor in effect on the date
thereof. The Redemption Right shall be exercised pursuant to a Notice of
Redemption delivered to the Partnership (with a copy to the General Partner) by
the Redeeming Partner. A Limited Partner may not exercise the Redemption Right
for less than two thousand (2,000) Common Partnership Units or, if such Limited
Partner holds less than two thousand (2,000) Common Partnership Units, all of
the Common Partnership Units held by such Partner. Neither the Redeeming Partner
nor any permitted or purported assignee of any Limited Partner shall have any
right, with respect to any Common Partnership Units so redeemed, to receive any
distributions paid after the Specified Redemption Date. Each Redeeming Partner
agrees to provide such representations and related indemnities regarding good
and unencumbered title, and to execute such documents, as the General Partner
may reasonably require in connection with any redemption.
(b)    Notwithstanding the provisions of Section 7.4(a), if a Limited Partner
elects to exercise the Redemption Right, the General Partner at the direction of
the Company, directly or indirectly through one or more Affiliates, may, in its
sole and absolute discretion, elect to assume directly and satisfy a Redemption
Right by paying to the Redeeming Partner either (i) the Cash Amount, as provided
for in Section 7.4(a), or (ii) the REIT Common Shares Amount, as elected by the
General Partner, as directed by the Company (in its sole and absolute
discretion), on the Specified Redemption Date, provided that if the General
Partner has not affirmatively notified the Redeeming Partner on or before one
Business Day before the Specified Redemption Date that either the Partnership,
the General Partner or its Affiliates will pay the Cash Amount then the General
Partner shall be deemed to have elected, directly or through one or more
Affiliates, to pay the REIT Common Shares Amount to the Redeeming Partner on the
Specified Redemption Date, and the Company agrees that it will provide such REIT
Common Shares on the Specified Redemption Date, subject to the other provisions
of this Section 7.4. On any such election of the General Partner to assume and
satisfy a Redemption Right, the Company, directly or indirectly through one or
more Affiliates, shall acquire the Common Partnership Units offered for
redemption by the Redeeming Partner and shall be treated for all purposes of
this Agreement as the owner of such Common Partnership Units. Unless the General
Partner, as directed by the Company (in its sole and absolute discretion), shall
exercise its right to assume and satisfy the Redemption Right, or unless the
General Partner has been deemed to assume the Redemption Right as provided in
this Section 7.4(b), neither the General Partner nor the Company itself shall
have any obligation to the Redeeming Partner or to the Partnership with respect
to the Redeeming Partner’s exercise of the Redemption Right. If the General
Partner, as directed by the Company, shall exercise its right, or shall be
deemed to have elected, to satisfy the Redemption Right in the manner described
in the first sentence of this

-32-

--------------------------------------------------------------------------------




Section 7.4(b), except as provided in the following paragraph, the Partnership
shall have no obligation to pay any amount to the Redeeming Partner with respect
to such Redeeming Partner’s exercise of the Redemption Right, and each of the
Redeeming Partner, the Partnership, and the Company shall treat the transaction
between the Company and the Redeeming Partner for federal income tax purposes as
a sale of the Redeeming Partner’s Common Partnership Units to the Company or its
Affiliates; provided that if the Redeeming Partner is redeeming all of its
Common Partnership Units, the Partnership shall redeem any fractional Common
Partnership Unit (constituting less than one Common Partnership Unit owned by
the Redeeming Partner by paying the Cash Amount with respect to such fractional
Common Partnership Unit to such Redeeming Partner. Each Redeeming Partner agrees
to provide such representations and related indemnities regarding good title,
and to execute such documents, as the Company may reasonably require in
connection with the issuance of REIT Common Shares upon exercise of the
Redemption Right. If the Redemption Right is satisfied by the delivery of REIT
Common Shares, the Redeeming Partner shall be deemed to become a holder of REIT
Common Shares as of the close of business on the Specified Redemption Date or on
such later date permitted by this Section 7.4(b) that the Company delivers REIT
Common Shares, as the case may be.
Notwithstanding anything to the contrary in Section 7.4(a) or this
Section 7.4(b), and in addition to the right of the Company to deliver REIT
Common Shares in satisfaction of the Redemption Right, as provided above, should
the General Partner, as directed by the Company elect, or be deemed to elect, to
satisfy a Redemption Right by paying the Redeeming Partner the REIT Common
Shares Amount, and it is necessary to obtain Company stockholder approval in
order for it to issue sufficient REIT Common Shares to satisfy such Redemption
Right in full, then the Company shall have one hundred eighty (180) days beyond
the Specified Redemption Date in which to obtain such stockholder approval and
to pay the REIT Common Shares Amount, and the redemption date shall be required
to occur by fifteen (15) days after stockholder approval of the issuance of the
REIT Common Shares has been obtained, if it is obtained. If such stockholder
approval is not obtained within one hundred ninety (190) days after such Common
Partnership Units are presented for redemption or the stockholders have voted
against the issuance of the REIT Common Shares, the Partnership shall pay to the
Redeeming Partner the Cash Amount no later than the earlier of (i) fifteen (15)
days after stockholders have voted against the issuance of the REIT Common
Shares, or (ii) one hundred ninety (190) days after such Common Partnership
Units are presented for redemption, together with interest on such Cash Amount
at the rate equal to the lesser of (i) the Company’s annual dividend rate on
REIT Common Shares for the twelve (12) month period prior to the Valuation Date
and based upon the Cash Amount for Common Partnership Units redeemed, or
(ii) eight percent (8%).
(c)    Notwithstanding the provisions of Section 7.4(a) and Section 7.4(b), a
Limited Partner shall not be entitled to receive REIT Common Shares if the
delivery of REIT Common Shares to such Partner on the Specified Redemption Date
(or such later date permitted by Section 7.4(b), as applicable) by the Company
pursuant to Section 7.4(b) would be prohibited under the Articles of
Incorporation of the Company, as amended or restated from time to time. Without
limiting the effect of the preceding sentence, no Person shall be permitted to
receive REIT Common Shares if as a result of, and after giving effect to, such
exercise any Person would Beneficially Own (as defined in the Articles of
Incorporation of the Company, as amended or restated

-33-

--------------------------------------------------------------------------------




from time to time) more than 9.8% of the total number of issued and outstanding
REIT Common Shares, unless waived by the board of directors of the Company in
its sole discretion. To the extent any attempted redemption for REIT Common
Shares would be a violation of this Section 7.4(c), it shall be null and void ab
initio. The Cash Amount shall be paid in such instances, in accordance with the
terms set forth in Section 7.4(a) or Section 7.4(b).
(d)    Each Limited Partner covenants and agrees with the General Partner that
all Common Partnership Units delivered for redemption shall be delivered to the
Partnership, the Company or its Affiliates, as the case may be, free and clear
of all liens and, notwithstanding anything herein contained to the contrary,
neither the General Partner, the Company (nor any of its Affiliates) nor the
Partnership shall be under any obligation to acquire Common Partnership Units
which are or may be subject to any liens. Each Limited Partner further agrees
that, if any state or local property transfer tax is payable as a result of the
transfer of its Common Partnership Units to the General Partner, Partnership or
the Company, such Limited Partner shall assume and pay such transfer tax.
(e)    REIT Common Shares issued pursuant to Section 7.4(b) may contain such
legends regarding restrictions on transfer as the Company in good faith
determines to be necessary or advisable in order to (1) comply with restrictions
on transfer under the Securities Act and applicable state securities laws and
(2) protect the ability of the Company to continue to qualify as a REIT.
Section 7.5    Basis Analysis. Upon the request of any Limited Partner but
subject to the General Partner’s agreement, which may be withheld in the General
Partner’s sole discretion, the General Partner may, prior to the end of each
calendar year, beginning in 2013, cause accountants to prepare and provide to
the Limited Partners a study analyzing each refinancing, reduction (other than
scheduled periodic amortization of principal) of debt or other event that
occurred during that year that reduced the amount of any nonrecourse liabilities
of the Partnership that a Limited Partner may include in the tax basis of its
Partnership Interests.
Section 7.6    Limited Partner Guarantees. Upon the request of the General
Partner, or upon a Limited Partner’s own election but subject to the General
Partner’s agreement, which may be withheld in the General Partner’s sole
discretion, a Limited Partner (the “Initiating Limited Partner”) from time to
time, may, but shall not be required to, guarantee or otherwise provide credit
support for Partnership indebtedness or a deficit restoration obligation as such
Limited Partner may elect; provided, however, that the Limited Partner shall be
entitled to take such action only if the General Partner determines that any
such action would not have a material adverse effect on the tax position of the
General Partner. All Partners are entitled to notice of any such guarantee or
credit support, and shall have the right to provide guarantees or credit support
on the same terms and conditions as the Initiating Limited Partner does, and all
Limited Partners interested in providing such guarantee or credit support shall
cooperate with the General Partner and each other in considering any guarantee
or credit support proposal, and the General Partner will cooperate in permitting
or obtaining any consents for such guarantees or credit support.
Section 7.7    Conversion of LTIP Units. (a)  An LTIP Unitholder shall have the
right (the “Conversion Right”), at his or her option, at any time to convert all
or a portion of his or her Vested LTIP Units into Common Partnership Units;
provided, however, that a holder may not

-34-

--------------------------------------------------------------------------------




exercise the Conversion Right for less than one thousand (1,000) Vested LTIP
Units or, if such holder holds less than one thousand Vested LTIP Units, all of
the Vested LTIP Units held by such holder. LTIP Unitholders shall not have the
right to convert Unvested Incentive Units into Common Partnership Units until
they become Vested LTIP Units; provided, however, that when a LTIP Unitholder is
notified of the expected occurrence of an event that will cause his or her
Unvested Incentive Units to become Vested LTIP Units, such LTIP Unitholder may
give the Partnership a Conversion Notice conditioned upon and effective as of
the time of vesting and such Conversion Notice, unless subsequently revoked by
the LTIP Unitholder, shall be accepted by the Partnership subject to such
condition. The General Partner shall have the right at any time to cause a
conversion of Vested LTIP Units into Common Partnership Units. In all cases, the
conversion of any LTIP Units into Common Partnership Units shall be subject to
the conditions and procedures set forth in this Section 7.7.
(b)    A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non‑assessable Common Partnership Units, giving effect
to all adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and 5.5.
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such LTIP Unitholder, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Common Partnership Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”).
In order to exercise his or her Conversion Right, a LTIP Unitholder shall
deliver a notice (a “Conversion Notice”) in the form attached as Exhibit D (with
a copy to the General Partner) not less than 3 Business Days nor more than 10
Business Days prior to a date for conversion (the “Conversion Date”) specified
in such Conversion Notice; provided, however, that if the General Partner has
not given to the LTIP Unitholders notice of a proposed or upcoming Unit
Transaction (as defined below) at least thirty (30) days prior to the effective
date of such Unit Transaction, then LTIP Unitholders shall have the right to
deliver a Conversion Notice until the earlier of (x) the tenth (10th) day after
such notice from the General Partner of a Unit Transaction or (y) the third
Business Day immediately preceding the effective date of such Unit Transaction.
A Conversion Notice shall be provided in the manner provided in Section 14.5.
Each LTIP Unitholder covenants and agrees with the Partnership that all Vested
LTIP Units to be converted pursuant to this Section 7.7 shall be free and clear
of all liens. Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Redemption Notice pursuant to Section 7.4 relating to those
Common Partnership Units that will be issued to such holder upon conversion of
such LTIP Units into Common Partnership Units in advance of the Conversion Date;
provided, however, that the redemption of such Common Partnership Units by the
Partnership shall in no event take place until on or after the Conversion Date.
For clarity, it is noted that the objective of this paragraph is to put a LTIP
Unitholder in a position where, if he or she so wishes, the Common Partnership
Units into which his or her Vested LTIP Units will be converted can be redeemed
by the Partnership simultaneously with such conversion, with the further
consequence that, if the General Partner elects to assume the Partnership’s
redemption obligation with respect to such Common Partnership Units under
Section 7.4(b) by delivering to such holder REIT Common Shares rather than cash,
then such holder can have such REIT Common Shares issued to him or her
simultaneously with the conversion of his or her Vested LTIP Units into Common
Partnership Units. The General Partner shall cooperate

-35-

--------------------------------------------------------------------------------




with a LTIP Unitholder to coordinate the timing of the different events
described in the foregoing sentence.
(c)    The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by a LTIP Unitholder to be converted
(a “Forced Conversion”) into an equal number of Common Partnership Units, giving
effect to all adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and
5.5; provided, however, that the Partnership may not cause a Forced Conversion
of any LTIP Units that would not at the time be eligible for conversion at the
option of such LTIP Unitholder pursuant to Section 7.7(b). In order to exercise
its right of Forced Conversion, the Partnership shall deliver a notice (a
“Forced Conversion Notice”) in the form attached as Exhibit E to the applicable
LTIP Unitholder not less than 10 nor more than 60 days prior to the Conversion
Date specified in such Forced Conversion Notice. A Forced Conversion Notice
shall be provided in the manner provided in Section 14.5.
(d)    A conversion of Vested LTIP Units for which the holder thereof has given
a Conversion Notice or the Partnership has given a Forced Conversion Notice
shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of Common Partnership Units issuable upon such conversion. After
the conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Partnership Units and remaining LTIP
Units, if any, held by such person immediately after such conversion. The
assignee of any Limited Partner pursuant to Article IX hereof may exercise the
rights of such Limited Partner pursuant to this Section 7.7 and such Limited
Partner shall be bound by the exercise of such rights by the assignee.
(e)    For purposes of making future allocations under Section 5.5 and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable LTIP Unitholder that is treated as attributable to his
or her LTIP Units shall be reduced, as of the date of conversion, by the product
of the number of LTIP Units converted and the Common Partnership Unit Economic
Balance.
(f)    If the Partnership, the General Partner or the Company shall be a party
to any transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Common Partnership
Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any transaction
which constitutes an Adjustment Event) in each case as a result of which Common
Partnership Units shall be exchanged for or converted into the right, or the
holders of such Partnership Units shall otherwise be entitled, to receive cash,
securities or other property or any combination thereof (each of the foregoing
being referred to herein as a “Unit Transaction”), then the General Partner may,
immediately prior to the Unit Transaction, exercise its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Unit Transaction or that would occur in connection with the Unit Transaction
if the assets of the Partnership were sold at the Unit

-36-

--------------------------------------------------------------------------------




Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Partnership Units in the
context of the Unit Transaction (in which case the Conversion Date shall be the
effective date of the Unit Transaction).
In anticipation of such Forced Conversion and the consummation of the Unit
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Unit Transaction in consideration for the Common Partnership Units into which
his or her LTIP Units will be converted the same kind and amount of cash,
securities and other property (or any combination thereof) receivable upon the
consummation of such Unit Transaction by a holder of the same number of Common
Partnership Units, assuming such holder of Common Partnership Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an Affiliate of a
Constituent Person. If holders of Common Partnership Units have the opportunity
to elect the form or type of consideration to be received upon consummation of
the Unit Transaction, prior to such Unit Transaction the General Partner shall
give written notice to each LTIP Unitholder of such election, and shall use
commercially reasonable efforts to afford the LTIP Unitholders the right to
elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by such
holder into Common Partnership Units in connection with such Unit Transaction.
If a LTIP Unitholder fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held him or her (or
by any of his or her transferees) the same kind and amount of consideration that
a holder of a Common Partnership Unit would receive if such Common Partnership
Unit holder failed to make such an election.
Subject to the rights of the Partnership, the General Partner and the Company,
under any Vesting Agreement and the Plan, the Partnership shall use commercially
reasonable effort to cause the terms of any Unit Transaction to be consistent
with the provisions of this Section 7.7(f) and to enter into an agreement with
the successor or purchasing entity, as the case may be, for the benefit of any
LTIP Unitholders whose LTIP Units will not be converted into Common Partnership
Units in connection with the Unit Transaction that will (i) contain provisions
enabling the holders of LTIP Units that remain outstanding after such Unit
Transaction to convert their LTIP Units into securities as comparable as
reasonably possible under the circumstances to the Common Partnership Units and
(ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in this
Agreement for the benefit of the LTIP Unitholders.
Section 7.8    Voting Rights of LTIP Units. LTIP Unitholders shall (a) have
those voting rights required from time to time by applicable law, if any,
(b) have the same voting rights as a holder of Common Partnership Units, with
the LTIP Units voting as a single class with the Common Partnership Units and
having one vote per LTIP Unit; and (c) have the additional voting rights that
are expressly set forth below. So long as any LTIP Units remain outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least a
majority of the LTIP Units outstanding at the time, given in person or by proxy,
either in writing or at a meeting (voting separately as a class), amend, alter
or repeal, whether by merger, consolidation or otherwise, the

-37-

--------------------------------------------------------------------------------




provisions of this Agreement applicable to LTIP Units so as to materially and
adversely affect any right, privilege or voting power of the LTIP Units or the
LTIP Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
the holders of Common Partnership Units; but subject, in any event, to the
following provisions:
(d)    With respect to any Unit Transaction, so long as the LTIP Units are
treated in accordance with Section 7.7(f) hereof, the consummation of such Unit
Transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such; and
(e)    Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional Common
Partnership Units, LTIP Units or Preferred Partnership Units, whether ranking
senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Partnership Units.
ARTICLE VIII

DISTRIBUTIONS AND PAYMENTS TO PARTNERS
Section 8.1    Distributions of Cash Flow. (a)  The General Partner shall cause
the Partnership to distribute on a quarterly basis such portion of the Cash Flow
of the Partnership as the General Partner shall determine in its sole
discretion. Except as provided in Section 10.4, such distributions shall be made
to the Partners who are Partners on the applicable record date as follows:
FIRST:        to the holders of the Preferred Partnership Units, an amount equal
to the unpaid portion of the Preferred Return due to the holders of the
Preferred Partnership Units on the applicable Partnership Record Date, as
determined pursuant to the applicable exhibit hereto setting forth the terms of
such Preferred Partnership Units;
SECOND:    to all Partners who are Partners on the applicable Partnership Record
Date and who beneficially own Common Partnership Units, in accordance with their
respective Common Percentage Interests;
provided, however, if for any Common Partnership Unit Distribution Period, a
Newly Issued Common Partnership Unit is outstanding on the Partnership Record
Date for such period, there shall not be distributed in respect of such Newly
Issued Common Partnership Unit the amount (the “Full Distribution Amount”) that
would otherwise be distributed in respect of such Partnership Unit in accordance
with its respective Common Percentage Interest, but rather, the General Partner
shall cause to be distributed with respect to each such Newly Issued Common
Partnership Unit an amount

-38-

--------------------------------------------------------------------------------




equal to the Full Distribution Amount multiplied by a fraction, the numerator of
which equals the number of days such Newly Issued Common Partnership Unit has
been outstanding during the Common Partnership Unit Distribution Period and the
denominator of which equals the total number of days in such Common Partnership
Unit Distribution Period.
Any Cash Flow not distributed to the holders of Partnership Units by operation
of this provision shall be retained by the Partnership and applied toward future
distributions or payment of Partnership expenses.
(b)    In no event may a Partner receive a distribution of Cash Flow with
respect to a Partnership Unit if such Partner is entitled to receive a dividend
out of the Company’s share of such Cash Flow with respect to a REIT Share for
which all or part of such Partnership Unit has been exchanged.
(c)    If the Partnership issues additional Partnership Units pursuant to the
provisions of this Agreement, the General Partner is hereby authorized to make
such revisions to this Article VIII as it determines are necessary or desirable
to reflect the issuance of such additional Partnership Units, including without
limitation, making preferential distributions to certain classes of Partnership
Units.
Section 8.2    REIT Distribution Requirements. Unless the General Partner
determines that such a distribution would not be in the best interests of the
Partnership, the General Partner shall cause the Partnership to distribute
sufficient amounts to enable the Company (i) to meet its distribution
requirement for qualification as a REIT as set forth in Section 857(a)(1) of the
Code, and (ii) to avoid the excise tax imposed by Section 4981 of the Code.
Section 8.3    No Right to Distributions in Kind. No Partner shall be entitled
to demand property other than cash in connection with any distribution by the
Partnership.
Section 8.4    Disposition Proceeds. Disposition Proceeds (less reasonable
reserves set aside by the General Partner for reasonably anticipated expenses or
needs of the Partnership) shall be distributed to the holders of Common
Partnership Interests in accordance with their respective Common Percentage
Interests in the Partnership.
Section 8.5    Withdrawals. No Partner shall be entitled to make withdrawals
from its Capital Account, or withdraw as a Limited Partner, except as expressly
provided herein.
Section 8.6    Amounts Withheld. (a)  Notwithstanding any other provision of
this Agreement, the General Partner is authorized to take any action that it
determines to be necessary or appropriate to cause the Partnership to comply
with any withholding requirements established under the Code or any other
federal, state or local law including, without limitation, pursuant to
Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that the
Partnership is required to withhold and pay over to any taxing authority any
amount resulting from the allocation or distribution of income to any Partner or
assignee (including by reason of Section 1446 of the Code), either (i) if the
actual amount to be distributed to the Partner equals or exceeds the amount
required to be withheld by the Partnership, the amount withheld shall be treated
as a distribution of cash in the

-39-

--------------------------------------------------------------------------------




amount of such withholding to such Partner, or (ii) if the actual amount to be
distributed to the Partner is less than the amount required to be withheld by
the Partnership, the actual amount shall be treated as a distribution of cash in
the amount of such withholding and the additional amount required to be withheld
shall be treated as a loan (a “Partnership Loan”) from the Partnership to the
Partner on the day the Partnership pays over such amount to a taxing authority.
A Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. If a
Limited Partner (a “Defaulting Limited Partner”) fails to pay any amount owed to
the Partnership with respect to the Partnership Loan within ten (10) days after
demand for payment thereof is made by the Partnership on the Limited Partner,
the General Partner, in its sole and absolute discretion, may elect to make the
payment to the Partnership on behalf of such Defaulting Limited Partner. In such
event, on the date of payment, the General Partner shall be deemed to have
extended a loan (a “General Partner Loan”) to the Defaulting Limited Partner in
the amount of the payment made by the General Partner and shall succeed to all
rights and remedies of the Partnership against the Defaulting Limited Partner as
to that amount. Without limitation, the General Partner shall have the right to
receive any distributions that otherwise would be made by the Partnership to the
Defaulting Limited Partner until such time as the General Partner Loan has been
paid in full, and any such distributions so received by the General Partner
shall be treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.
Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 8.6(a) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.
(b)    All amounts withheld pursuant to the Code or any provisions of any state
or local tax law and Section 8.6(a) with respect to any allocation, payment or
distribution to any Partner shall be treated as amounts paid or distributed to
such Partner pursuant to Section 8.1 hereof for all purposes under this
Agreement.
ARTICLE IX

TRANSFERS OF INTERESTS
Section 9.1    General Partner. (a)  Other than to an Affiliate of the General
Partner, the General Partner may not transfer any of its General Partnership
Interest or withdraw as General Partner except (i) the General Partner may grant
a security interest in or pledge its General Partnership Interest in the
Partnership to secure debt for borrowed money, or any guaranty thereof, now
existing or hereinafter incurred, (ii) as provided in Section 9.1(b) or (iii) in
connection with a transaction described in Section 9.1(c).
(b)    Except as otherwise provided in Section 6.7 or Section 9.1(c), the
General Partner, the Company or their Subsidiaries shall not engage in any
merger, consolidation or other

-40-

--------------------------------------------------------------------------------




combination with or into another Person or in any sale of all or substantially
all of its assets, or any reclassification, or recapitalization or change of
outstanding REIT Common Shares (other than a change in par value, or from par
value to no par value, or as a result of a subdivision or combination as
described in the definition of “Conversion Factor”) (each of the foregoing being
herein referred to as a “Transaction”), unless the Transaction also includes a
merger of the Partnership or sale of substantially all of the assets of the
Partnership or other transaction as a result of which all Limited Partners will
receive for each Common Partnership Unit an amount of cash, securities or other
property equal to the product of the Conversion Factor and the greatest amount
of cash, securities or other property paid to a holder of one REIT Common Share
in consideration of one REIT Common Share as a result of the Transaction;
provided, however, that if, in connection with the Transaction, a purchase,
tender or exchange offer shall have been made to and accepted by the holders of
more than fifty percent (50%) of the outstanding REIT Common Shares, the holders
of Common Partnership Units shall receive the greatest amount of cash,
securities or other property which a Limited Partner would have received had it
exercised the Redemption Right and the General Partner at the direction of the
Company had exercised its election to satisfy the Redemption Right by the
issuance of REIT Common Shares immediately prior to the expiration of such
purchase, tender or exchange offer.
(c)    Notwithstanding Section 9.1(b), the General Partner, the Company or their
Subsidiaries may merge into or consolidate with another entity if immediately
after such merger or consolidation (i) substantially all of the assets of the
successor or surviving entity (the “Surviving Partner”), other than Partnership
Units held by the General Partner, the Company or their Subsidiaries, are
contributed to the Partnership as a Capital Contribution in exchange for
Partnership Units with a fair market value equal to the value of the assets so
contributed as determined by the Surviving Partner in good faith and (ii) the
Surviving Partner or one of its Subsidiaries expressly agrees to assume all
obligations of the General Partner hereunder. Upon such contribution and
assumption, the Surviving Partner shall have the right and duty to amend this
Agreement as set forth in this Section 9.1(c). The Surviving Partner shall in
good faith arrive at a new method for the calculation of the Cash Amount and
Conversion Factor for a Common Partnership Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and which a holder of Common
Partnership Units could have acquired had such Common Partnership Units been
redeemed immediately prior to such merger or consolidation. Such amendment to
this Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The above provisions of this
Section 9.1(c) shall similarly apply to successive mergers or consolidations
permitted hereunder.
Section 9.2    Admission of a Substitute or Additional General Partner. A Person
shall be admitted as a Substitute or Additional General Partner of the
Partnership only if the transaction giving rise to such substitution or
admission is otherwise permitted under this Agreement and the following terms
and conditions are satisfied:

-41-

--------------------------------------------------------------------------------




(a)    the Person to be admitted as a Substitute or Additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by the Act in connection with such admission shall
have been performed;
(b)    if the Person to be admitted as a Substitute or Additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
(c)    counsel for the Partnership shall have rendered an opinion (relying on
such opinions from counsel of the state or any other jurisdiction as may be
necessary) that the admission of the Person to be admitted as a Substitute or
Additional General Partner is in conformity with the Act and that none of the
actions taken in connection with the admission of such Person as a Substitute or
Additional General Partner will cause the termination of the Partnership under
Section 708 of the Code, or will cause it to be classified as other than a
partnership for federal income tax purposes, or will result in the loss of any
Limited Partner’s limited liability status.
Section 9.3    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a
General Partner. (a)  Upon the occurrence of an Event of Bankruptcy as to a
General Partner (and its automatic removal pursuant to Section 9.4(a) hereof) or
the withdrawal or dissolution of a General Partner (except that, if a General
Partner is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to or removal of a partner in such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued within ninety (90) days by the
remaining general partners or all remaining members of such partnership), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 9.3(b).
(b)    Following the occurrence of an Event of Bankruptcy as to a General
Partner or the withdrawal or dissolution of a General Partner (except that, if a
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to or removal of a partner in such
partnership shall be deemed not be a dissolution of such General Partner if the
business of such General Partner is continued within ninety (90) days by all
remaining general partners or all remaining members of such partnership),
persons holding at least a majority of the Limited Partnership interests, within
ninety (90) days after such occurrence, may elect to continue the business of
the Partnership for the balance of the term specified in Section 3.2 by
selecting, subject to Section 9.2 and any other applicable provisions of this
Agreement, a Substitute General Partner by majority consent of the Limited
Partners. If the Limited Partners elect to reconstitute the Partnership and
admit a Substitute General Partner, the relationship between the Partners and
any Person who has acquired an interest of a Partner in the Partnership shall be
governed by this Agreement.
Section 9.4    Removal of a General Partner. (a)  Upon the occurrence of an
Event of Bankruptcy as to, or the dissolution of, a General Partner, such
General Partner shall be deemed

-42-

--------------------------------------------------------------------------------




to be removed automatically; provided, however, that if a General Partner is on
the date of such occurrence a partnership, the withdrawal, death, dissolution,
Event of Bankruptcy as to or removal of a partner in such partnership shall be
deemed not to be a dissolution of the General Partner if the business of such
General Partner is continued within ninety (90) days by the remaining general
partners or all remaining members of such Partnership.
(b)    If a General Partner has been removed pursuant to Section 9.4(a) and the
Partnership is not continued pursuant to Section 9.3(b), the partnership shall
be dissolved.
(c)    A General Partner may not be removed by the Limited Partners with or
without cause.
Section 9.5    Restrictions on Transfer of Limited Partnership Interests.
(a)    Except as otherwise provided in this Article IX, no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer its Limited
Partnership Interest, in whole or in part, whether voluntarily or by operation
of law or at judicial sale or otherwise (collectively, a “Transfer”), without
the written consent of the General Partner, which consent may be withheld in the
sole and absolute discretion of the General Partner. The General Partner may
require, as a condition of any Transfer, that the transferor assume all costs
incurred by the Partnership in connection therewith. The General Partner
consents to the following Transfers of Common Partnership Units on the First
Amendment Date: (i) by Ashford Hospitality Limited Partnership to its limited
partners, (ii) by Ashford OP Limited Partner LLC to Ashford Hospitality Trust,
Inc., (iii) by Ashford Hospitality Trust, Inc. to the Company and (iv) by the
Company to Ashford Prime OP Limited Partner LLC.
(b)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest if, (i) in the opinion of legal counsel for the Partnership, such
proposed Transfer would require the registration of the Limited Partnership
Interest under the Securities Act of 1933, as amended, or would otherwise
violate any applicable federal or state securities or “Blue Sky” law (including
investment suitability standards) or (ii) the assignee is not an Accredited
Investor within the meaning of Rule 501 of the Securities Act of 1933, as
amended.
(c)    No Transfer by a Limited Partner of its Partnership Units may be made to
any Person if (i) in the opinion of legal counsel for the Partnership, the
Transfer would result in the Partnership’s being treated as an association
taxable as a corporation (other than a qualified REIT subsidiary within the
meaning of Section 856(i) of the Code), (ii) such transfer is effectuated
through an “established securities market” or a “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code,
(iii) the Company determined, in its sole and absolute discretion, that the
Transfer would create a risk that the Company would not be taxed as a REIT for
federal income tax purposes or (iv) assuming the Partnership Units subject to
the Transfer were redeemed for REIT Shares, the redemption would create a risk
that the Company would not be taxed as a REIT for federal income tax purposes or
otherwise violate the restrictions on ownership and transfer set forth in
Article VI of the Company’s charter.

-43-

--------------------------------------------------------------------------------




(d)    Subject to the other provisions of this Section 9, Section 9.5(a) shall
not prevent any donative Transfer by an individual Limited Partner to his
immediate family members or any trust in which the individual or his immediate
family members own, collectively, one hundred percent (100%) of the beneficial
interests, provided that the transferor assumes all costs of the Partnership in
connection therewith and any such transferee shall not have the rights of a
Substitute Limited Partner (unless and until admitted as a Substitute Limited
Partner pursuant to this Section 9.5 and Section 9.6 of this Agreement).
(e)    No Transfer by a Limited Partner of its Partnership Units may be made to
any Person if (i) after giving effect to the Transfer, the aggregate number of
shares of Series C Preferred Stock held by the Transferee would exceed the
product of (x) the aggregate number of Partnership Units then held by such
Transferee multiplied by (y) the Conversion Factor in effect on the date thereof
or if (ii) after giving effect to the Transfer, the aggregate number of shares
of Series C Preferred Stock held by the Transferor would exceed the product of
(x) the aggregate number of Partnership Units then held by such Transferor
multiplied by (y) the Conversion Factor in effect on the date thereof. Any
Transfer in contravention of any of the provisions of this Article IX shall be
void and ineffectual and shall not be binding upon, or recognized by, the
Partnership.
Except as required by operation of law Transfers of Partnership Interests and
Partnership Units shall be made on the books of the Partnership, and in the case
of certificated Partnership Interests and Partnership Units, only by the person
named in the certificate or by such person’s attorney lawfully constituted in
writing and upon the surrender of the certificate therefor, properly endorsed;
or, in the case of uncertificated Partnership Interests and Partnership Units,
upon receipt of proper transfer instructions from the registered holder of the
Partnership Interests and Partnership Units and upon compliance with the other
provisions of this Article IX.
Section 9.6    Admission of Substitute Limited Partner. (a)  Subject to the
other provisions of this Article IX (including, without limitation, the
provisions of Section 9.5(a) regarding consent of the General Partner), an
assignee of the Limited Partnership Interest of a Limited Partner (including,
without limitation, any purchaser, transferee, donee, or other recipient of any
disposition of such Limited Partnership Interest) shall be deemed admitted as a
Limited Partner of the Partnership only upon the satisfactory completion of the
following:
(i)    the assignee has obtained the prior written consent of the General
Partner as to its admission as a Substitute Limited Partner, which consent may
be given or denied in the exercise of the General Partner’s sole and absolute
discretion; provided, however, that this Section 9.6(a)(i) shall not apply in
the case of assignee resulting from a Transfer by a Limited Partner that was a
partner as of the date of this Agreement to any of its partners;
(ii)    the assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner;

-44-

--------------------------------------------------------------------------------




(iii)    the extent required, an amended certificate of limited partnership
evidencing the admission of such Person as a Limited Partner shall have been
signed, acknowledged and filed for record in accordance with the Act;
(iv)    the assignee shall have delivered a letter containing the representation
and warranty set forth in Section 9.12 and the agreement set forth in
Section 9.12;
(v)    if the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement;
(vi)    the assignee shall have executed a power of attorney containing the
terms and provisions set forth in Article XII; and
(vii)    the assignee shall have paid all reasonable legal fees of the
Partnership and the General Partner and all filing and publication costs
incurred in connection with its substitution as a Limited Partner.
(b)    Notwithstanding the foregoing provisions of this Section 9.6(a), any
assignee of Ashford Hospitality Limited Partnership on the First Amendment Date
shall be admitted to the Partnership as a Limited Partner and be bound by the
terms of this Agreement pursuant to Act § 17‑101‑(12)a.(ii) without any written
execution by such assignee if such assignee does not object to such admittance
in writing to the General Partner within thirty (30) days of being notified by
the General Partner of such assignment and upon such objection shall continue to
be an assignee for purposes of this Agreement and the Act.
(c)    For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the certificate described in Section 9.6(a)(iii) or, if no
such filing is required, the later of the date specified in the transfer
documents, or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(d)    The General Partner shall as promptly as practicable take all action
required to effectuate the admission of the Person seeking to become a
Substitute Limited Partner, including preparing the documentation required by
this Section 9.6 and making all official filings and publications.
Section 9.7    Rights of Assignees of Partnership Interests. (a)  Subject to the
provisions of Sections 9.5 and 9.6 hereof, except as required by operation of
law, the Partnership shall not be obligated for any purposes whatsoever to
recognize the assignment by any Limited Partner of his Partnership Interest
until the Partnership has received notice thereof. If the General Partner, in
its sole and absolute discretion, does not consent (subject to the proviso in
Section 9.6(a)(i)) to the admission of any transferee of any Partnership
Interest as a Substitute Limited Partner in connection with a Transfer permitted
by Section 9.5, such transferee shall be considered an

-45-

--------------------------------------------------------------------------------




assignee for the purposes of this Agreement. An assignee shall be entitled to
all the rights of an assignee of a limited partnership interest under the Act,
including the right to receive distributions attributable to the Partnership
Units assigned, but such assignee shall not be entitled to effect a consent or
vote on any matter presented to the Limited Partners for approval or, except as
waived by the General Partner, effect a Redemption Right with respect to such
Partnership Units (such right to consent or vote or effect a Redemption Right,
to the extent provided in this Agreement or under the Act, fully remaining with
the transferor Limited Partner).
(b)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all of the provisions of this Article IX to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.
Section 9.8    Effect of Bankruptcy, Death, Incompetence or Termination of a
Limited Partner. The occurrence of an Event of Bankruptcy as to a Limited
Partner, the death of a Limited Partner or a final adjudication that a Limited
Partner is incompetent (which term shall include, but not be limited to,
insanity) shall not cause the termination or dissolution of the Partnership, and
the business of the Partnership shall continue. If an order for relief in a
bankruptcy proceeding is entered against an individual Limited Partner, the
trustee or receiver of his estate or, if he dies, his executor, administrator or
trustee, or, if he is finally adjudicated incompetent, his committee, guardian
or conservator, shall have the rights of such Limited Partner for the purpose of
settling or managing his estate property and such power as the bankrupt,
deceased or incompetent Limited Partner possessed to assign all or any part of
his Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.
Section 9.9    Joint Ownership of Interests. A Partnership Interest may be
acquired by two (2) individuals as joint tenants with right of survivorship (but
not as tenants in common), provided that such individuals either are married or
are related and share the same home as tenants in common. The written consent or
vote of both owners of any such jointly held Partnership Interest shall be
required to constitute the action of the owners of such Partnership Interest;
provided, however, that the written consent of only one (1) joint owner will be
required if the Partnership has been provided with evidence satisfactory to
counsel for the Partnership that the actions of a single joint owner can bind
both owners under the applicable laws of the state of residence of such joint
owners. Upon the death of one (1) owner of a Partnership Interest held in a
joint tenancy with a right of survivorship, the Partnership Interest shall
become owned solely by the survivor as a Limited Partner and not as an assignee.
The Partnership need not recognize the death of one (1) of the owners of a
jointly held Partnership Interest until it shall have received notice of such
death. Upon notice to the General Partner from either owner that the tenancy
satisfying the first sentence of this Section 9.9 has been destroyed, the
General Partner shall cause the Partnership Interest to be divided into two (2)
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.

-46-

--------------------------------------------------------------------------------




Section 9.10    Transferees. Any Partnership Interests owned by the Partners and
transferred pursuant to this Article IX shall be and remain subject to all of
the provisions of this Agreement.
Section 9.11    Absolute Restriction. Notwithstanding any provision of this
Agreement to the contrary, unless waived in writing by the General Partner, the
sale or exchange of any interest in the Partnership will not be permitted if the
interest sought to be sold or exchanged, when added to the total of all other
interests sold or exchanged within the period of twelve (12) consecutive months
ending with the proposed date of the sale or exchange, would result in the
termination of the Partnership under Section 708 of the Code, if such
termination would materially and adversely affect the Partnership or any
Partner.
Section 9.12    Investment Representation. Each Limited Partner hereby
represents and warrants to the General Partner and to the Partnership that the
acquisition of his Partnership Interest is made as a principal for his account
for investment purposes only and not with a view to the resale or distribution
of such Partnership Interest. Each Limited Partner agrees that he will not
Transfer his Partnership Interest or fraction thereof to any Person who does not
similarly represent and warrant and similarly agree not to Transfer such
Partnership Interest to any Person who does not similarly represent, warrant and
agree.
(a)    Certificates. Partnership Interest and Partnership Unit ownership in the
Partnership shall be maintained in the books and records of the Partnership, set
forth on Exhibit A, as amended from time to time, and shall not be certificated,
except that at the request of any Partner its Partnership Interest and
Partnership Unit shall also be evidenced by a certificate in the form and
substance of Exhibit F hereto with such legends, notations and endorsements, if
any, as determined by the General Partner in its sole discretion. Any
certificates issued representing Partnership Interests and Partnership Units
shall be issued in consecutive order, shall be identified by the class of the
Partnership Interest and shall be numbered in the order of their issue and shall
be signed by, or in the name of, the Partnership by or on behalf of the General
Partner. The General Partner shall note on Exhibit A as to any Partnership
Interests and Partnership Units evidenced by a certificate the certificate
number thereof. If any certificate representing Partnership Interests and
Partnership Units is subject to any loss, theft, destruction or mutilation, the
Partnership may issue to the holder a new certificate or certificates for such
Partnership Interests and Partnership Units, upon the surrender of the mutilated
certificate or, in the case of loss, theft or destruction of the certificate,
upon satisfactory proof of such loss, theft or destruction; provided that the
General Partner may, in its discretion, require the owner of the lost, stolen or
destroyed certificate, or such person’s legal representative, to give the
Partnership a bond in such sum and with such surety or sureties as it may direct
to indemnify the Partnership and the General Partner against any claim that may
be made on account of the alleged loss, theft, destruction or mutilation of any
such certificate or the issuance of such new certificate. Partnership Interests
and Partnership Units shall be securities governed by (and for purposes of)
Article 8 of the Uniform Commercial Code.
Section 9.13    Restrictions on Transfer of Series C Preferred Stock. (a)
  Except as otherwise provided in this Article IX, no Limited Partner may
Transfer its shares of Series C Preferred Stock, in whole or in part, whether
voluntarily or by operation of law or at judicial sale

-47-

--------------------------------------------------------------------------------




or otherwise, without the written consent of the General Partner and the
Company, which consent may be withheld in the sole and absolute discretion of
the General Partner and the Company. The General Partner may require, as a
condition of any Transfer, that the transferor assume all costs, if any,
incurred by the Partnership in connection therewith.
(b)    No Limited Partner may effect a Transfer of its shares of Series C
Preferred Stock if, (i) in the opinion of legal counsel for the Company, such
proposed Transfer would require the registration of the Series C Preferred Stock
under the Securities Act of 1933, as amended, or would otherwise violate any
applicable federal or state securities or “Blue Sky” law (including investment
suitability standards) or (ii) the assignee is not an Accredited Investor within
the meaning of Rule 501 of the Securities Act of 1933, as amended.
(c)    No Transfer by a Limited Partner of its shares of Series C Preferred
Stock may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the Transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) such transfer is
effectuated through an “established securities market” or a “secondary market”
(or the substantial equivalent thereof) within the meaning of Section 7704 of
the Code, or (iii) the Transfer would create a risk that the Company would not
be taxed as a REIT for federal income tax purposes.
(d)    Subject to the other provisions of this Section 9, Section 9.13(a) shall
not prevent any donative Transfer by an individual Limited Partner to his
immediate family members or any trust in which the individual or his immediate
family members own, collectively, one hundred percent (100%) of the beneficial
interests, provided that the transferor assumes all costs of the Partnership in
connection therewith.
(e)    No Transfer by a Limited Partner of its shares of Series C Preferred
Stock may be made to any Person if (i) after giving effect to the Transfer, the
aggregate number of shares of Series C Preferred Stock held by the Transferee
would exceed the product of (x) the aggregate number of Partnership Units then
held by such Transferee multiplied by (y) the Conversion Factor in effect on the
date thereof or if (ii) after giving effect to the Transfer, the aggregate
number of shares of Series C Preferred Stock held by the Transferor would exceed
the product of (x) the aggregate number of Partnership Units then held by such
Transferor multiplied by (y) the Conversion Factor in effect on the date
thereof. Any Transfer in contravention of any of the provisions of this
Article IX shall be void and ineffectual and shall not be binding upon, or
recognized by, the Partnership or the Company.
Except as required by operation of law, Transfers of Series C Preferred Stock
shall be made on the books of the Company, and in the case of certificated
Series C Preferred Stock, only by the person named in the certificate or by such
person’s attorney lawfully constituted in writing and upon the surrender of the
certificate therefor, properly endorsed; or, in the case of uncertificated
Series C Preferred Stock, upon receipt of proper transfer instructions from the
registered holder of the Series C Preferred Stock and upon compliance with the
other provisions of this Article IX.

-48-

--------------------------------------------------------------------------------




ARTICLE X

TERMINATION OF THE PARTNERSHIP
Section 10.1    Termination. The Partnership shall be dissolved upon (i) an
Event of Bankruptcy as to the General Partner or the dissolution or withdrawal
of the General Partner (unless within ninety (90) days thereafter Limited
Partners holding more than fifty percent (50%) of the Limited Partnership
Interests in the Partnership elect to continue the Partnership and to elect one
or more persons to serve as the General Partner or General Partners of the
Partnership), (ii) ninety (90) days following the sale of all or substantially
all of the Partnership’s assets (provided that if the Partnership receives an
installment obligation as consideration for such sale or other disposition, the
Partnership shall continue, unless sooner dissolved under the provisions of this
Agreement, until such time as such obligation is paid in full), (iii) the
expiration of the term specified in Section 3.2, (iv) the redemption of all
Limited Partnership Interests (other than any of such interests held by the
General Partner or Ashford Prime OP Limited Partner LLC), or (v) the election by
the General Partner (but only in accordance with and as permitted by applicable
law) that the Partnership should be dissolved. Upon dissolution of the
Partnership (unless the business of the Partnership is continued as set forth
above), the General Partner (or its trustee, receiver, successor or legal
representative) shall proceed with the winding up of the Partnership, and its
assets shall be applied and distributed as herein provided.
Section 10.2    Payment of Debts. The assets shall first be applied to the
payment of the liabilities of the Partnership (other than any loans or advances
that may have been made by Partners to the Partnership) and the expenses of
liquidation. A reasonable time shall be allowed for the orderly liquidation of
the assets of the Partnership and the discharge of liabilities to creditors so
as to enable the General Partner to minimize any losses resulting from
liquidation.
Section 10.3    Debts to Partners. The remaining assets shall next be applied to
the repayment of any loans made by any Partner to the Partnership.
Section 10.4    Remaining Distribution. (a)  The remaining assets shall then be
distributed first, to the holders of the Preferred Partnership Units as provided
in the exhibit hereto setting forth the terms of such Preferred Partnership
Units, and second, to the holders of the Common Partnership Units in accordance
with their positive Capital Account balances, determined after taking into
account all Capital Account adjustments for all prior periods and the
Partnership taxable year during which the liquidation occurs.
(b)    If the Partnership is liquidated within the meaning of
Section 1.704‑1(b)(2)(ii)(g), distributions shall be made pursuant to
Section 10.4(a) in compliance with Section 1.704‑1(b)(2)(ii)(b)(2) of the
Treasury Regulations. In the discretion of the General Partner, a pro rata
portion of the distributions that would otherwise be made to the Partners
pursuant to Section 10.4(a) may be:
(i)    distributed to a trust established for the benefit of the Partners for
the purposes of liquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations
of the Partnership or the

-49-

--------------------------------------------------------------------------------




Partners arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the Partners from time to time, in the
reasonable discretion of the General Partner, in the same proportions as the
amount distributed to such trust by the Partnership would otherwise have been
distributed to the Partners pursuant to Section 10.4(a); or
(ii)    withheld to provide a reasonable reserve for Partnership liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Partnership, provided that such withheld
amounts shall be distributed to the Partners as soon as practicable.
(c)    Notwithstanding any other provisions of this Article X, if the
Partnership is liquidated within the meaning of Section 1.704‑1(b)(2)(ii)(g) of
the Treasury Regulations but no event resulting in the termination of the
Partnership pursuant to Section 10.1 has occurred, the Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged, and
the Partnership’s affairs shall not be wound up. Instead, solely for federal
income tax purposes, the Partnership shall be deemed to have contributed all its
Property and liabilities to a new partnership in exchange for an interest in
such new partnership and, immediately thereafter, the Partnership will be deemed
to liquidate by distributing interests in the new partnership to the Partners.
Section 10.5    Reserve. Notwithstanding the provisions of Sections 10.3 and
10.4, the General Partner may retain such amount as it deems necessary as a
reserve for any contingent liabilities or obligations of the Partnership, which
reserve, after the passage of a reasonable period of time, shall be distributed
pursuant to the provisions of this Article X.
Section 10.6    Final Accounting. Each of the Partners shall be furnished with a
statement examined by the Partnership’s independent accountants, which shall set
forth the assets and liabilities of the Partnership as of the date of the
complete liquidation. Upon the compliance by the General Partner with the
foregoing distribution plan, the Limited Partners shall cease to be such, and
the General Partner, as the sole remaining Partner of the Partnership, shall
execute and cause to be filed a Certificate of Cancellation of the Partnership
and any and all other documents necessary with respect to termination and
cancellation of the Partnership.
ARTICLE XI

AMENDMENTS
Section 11.1    Authority to Amend. (a)  This Agreement may be amended by the
General Partner without the approval of any other Partner if such amendment
(i) is solely for the purpose of clarification or is of an inconsequential
nature and (ii) does not change the substance hereof and the Partnership has
obtained an opinion of counsel to that effect.
(b)    This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is to reflect the admission, substitution
or withdrawal of Limited Partners; to reflect the issuance of additional
Partnership Interests or to amend the

-50-

--------------------------------------------------------------------------------




calculation of the Cash Amount and the Conversion Factor pursuant to a
transaction described in Section 9.1(c).
(c)    This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is, in the opinion of counsel for the
Partnership, necessary or appropriate to satisfy requirements of the Code with
respect to partnerships or REITs or of any federal or state securities laws or
regulations. Any amendment made pursuant to this Section 11.1(c) may be made
effective as of the date of this Agreement.
(d)    Notwithstanding any contrary provision of this Agreement, any amendment
to this Agreement or other act which would (i) adversely affect the limited
liabilities of the Limited Partners, (ii) impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership,
(iii) except as provided in Section 11.1(b), change the method of allocation of
profit and loss as provided in Article V or the distribution provisions of
Articles VIII and X hereof, (iv) seek to impose personal liability on the
Limited Partners, or (v) affect the operation of the Conversion Factor of the
Redemption Right shall require the consent and approval of Limited Partners
holding more than sixty‑six and two‑thirds percent (66 2/3%) of the Common
Percentage Interests of the Limited Partners.
(e)    Except as otherwise specifically provided in this Section 11.1,
amendments to this Agreement shall require the approval of the General Partner
and Limited Partners holding more than fifty percent (50%) of the Common
Percentage Interests of the Limited Partners.
Section 11.2    Notice of Amendments. A copy of any amendment to be approved by
the Partners pursuant to Sections 11.1(d) or 11.1(e) shall be mailed in advance
to such Partners. Partners shall be notified as to the substance of any
amendment pursuant to Sections 11.1(a), (b) or (c), and upon request shall be
furnished a copy thereof.
ARTICLE XII

POWER OF ATTORNEY
Section 12.1    Power. Each of the Limited Partners irrevocably constitutes and
appoints the General Partner as such Limited Partner’s true and lawful attorney
in such Limited Partner’s name, place and stead to make, execute, swear to,
acknowledge, deliver and file:
(a)    Any certificates or other instruments which may be required to be filed
by the Partnership under the laws of the State of Delaware or of any other state
or jurisdiction in which the General Partner shall deem it advisable to file;
(b)    Any documents, certificates or other instruments, including, but not
limited to, (i) any and all amendments and modifications of this Agreement or of
the instruments described in Section 12.1(a) which may be required or deemed
desirable by the General Partner to effectuate the provisions of any part of
this Agreement, (ii) all instruments relating to the admission, withdrawal,
removal or substitution of any Partner, and (iii) by way of extension and not
limitation,

-51-

--------------------------------------------------------------------------------




to do all such other things as shall be necessary to continue and to carry on
the business of the Partnership; and
(c)    All documents, certificates or other instruments that may be required to
effectuate the dissolution and termination of the Partnership, to the extent
such dissolution and termination is authorized hereby. The power of attorney
granted hereby shall not constitute a waiver of, or be used to avoid, the rights
of the Partners to approve certain amendments to this Agreement pursuant to
Sections 11.1(d) and 11.1(e) or be used in any other manner inconsistent with
the status of the Partnership as a limited partnership or inconsistent with the
provisions of this Agreement. Each such Limited Partner hereby agrees to be
bound by any representation made by the General Partner, acting in good faith
pursuant to such power of attorney; and each such Limited Partner hereby waives
any and all defenses which may be available to contest, negate or disaffirm the
action of the General Partner taken in good faith under such power of attorney.
Section 12.2    Survival of Power. It is expressly intended by each of the
Partners that the foregoing power of attorney is coupled with an interest, is
irrevocable and shall survive the death, incompetence, dissolution, liquidation
or adjudication of insanity or bankruptcy or insolvency of each such Partner.
The foregoing power of attorney shall survive the delivery of an assignment by
any of the Partners of such Partner’s entire interest in the Partnership, except
that where an assignee of such entire interest has become a substitute Limited
Partner, then the foregoing power of attorney of the assignor Partner shall
survive the delivery of such assignment for the sole purpose of enabling the
General Partner to execute, acknowledge and file any and all instruments
necessary to effectuate such substitution.
ARTICLE XIII

CONSENTS, APPROVALS, VOTING AND MEETINGS
Section 13.1    Method of Giving Consent or Approval. Any consent or approval
required by this Agreement may be given as follows:
(a)    by a written consent given by the consenting Partner and received by the
General Partner at or prior to the doing of the act or thing for which the
consent is solicited, provided that such consent shall not have been nullified
by:
(i)    Notice to the General Partner of such nullification by the consenting
Partner prior to the doing of any act or thing, the doing of which is not
subject to approval at a meeting called pursuant to Section 13.2, or
(ii)    Notice to the General Partner of such nullification by the consenting
Partner prior to the time of any meeting called pursuant to Section 13.2 to
consider the doing of such act or thing, or
(iii)    The negative vote by such consenting Partner at any meeting called
pursuant to Section 13.2 to consider the doing of such act or thing;

-52-

--------------------------------------------------------------------------------




(b)    by the affirmative vote by the consenting Partner for the doing of the
act or thing for which the consent is solicited at any meeting called pursuant
to Section 13.2 to consider the doing of such act or thing; or
(c)    by the failure of the Partner to respond or object to a request from the
General Partner for such Partner’s consent within twenty (20) days from its
receipt of such request (or such shorter period of time as the General Partner
may indicate in such request in order to ensure that the General Partner has
sufficient time to respond, if required, to any third party with respect to the
subject matter of such request).
Section 13.2    Meetings of Limited Partners. Any matter requiring the consent
or vote of all or any of the Partners may be considered at a meeting of the
Partners held not less than five (5) nor more than sixty (60) days after notice
thereof shall have been given by the General Partner to all Partners. Such
notice (i) may be given by the General Partner, in its discretion, at any time,
or (ii) shall be given by the General Partner within twenty (20) days after
receipt from Limited Partners holding more than sixty-six and two-thirds percent
(66 2/3%) of the Common Percentage Interests of the Limited Partners of a
request for such meeting.
Section 13.3    Opinion. Except for Consents obtained pursuant to Sections 13.1
or 13.2, no Limited Partner shall exercise any consent or voting rights unless
either (a) at the time of the giving of consent or casting of any vote by the
Partners hereunder, counsel for the Partnership or counsel employed by the
Limited Partners shall have delivered to the Partnership an opinion satisfactory
to the Partners to the effect that such conduct (i) is permitted by the Act,
(ii) will not impair the limited liability of the Limited Partners, and
(iii) will not adversely affect the classification of the Partnership as a
partnership for federal income tax purposes, or (b) irrespective of the delivery
or non‑delivery of such opinion of counsel, Limited Partners holding more than
seventy‑five percent (75%) of the Common Percentage Interests of the Limited
Partners determine to exercise their consent or voting rights.
Section 13.4    Submissions to Partners. The General Partner shall give the
Partners notice of any proposal or other matter required by any provision of
this Agreement, or by law, to be submitted for consideration and approval of the
Partners. Such notice shall include any information required by the relevant
provision or by law.
ARTICLE XIV

MISCELLANEOUS
Section 14.1    Governing Law. The Partnership and this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
Section 14.2    Agreement For Further Execution. At any time or times upon the
request of the General Partner, the Limited Partners hereby agree to sign, swear
to, acknowledge and deliver all further documents and certificates required by
the laws of Delaware, or any other jurisdiction in which the Partnership does,
or proposes to do, business, or which may be reasonable, necessary, appropriate
or desirable to carry out the provisions of this Agreement or the Act. This

-53-

--------------------------------------------------------------------------------




Section 14.2 shall not prejudice or affect the rights of the Limited Partners to
approve certain amendments to this Agreement pursuant to Sections 11.1(d) and
11.1(e).
Section 14.3    Entire Agreement. This Agreement and the exhibits attached
hereto contain the entire understanding among the parties and supersede any
prior understandings or agreements among them respecting the within subject
matter. There are no representations, agreements, arrangements or
understandings, oral or written, between or among the parties hereto relating to
the subject matter of this Agreement which are not fully expressed herein.
Section 14.4    Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations of the jurisdictions in which the Partnership
does business. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.
Section 14.5    Notices. Notices to Partners or to the Partnership shall be
deemed to have been given when personally delivered or mailed, by prepaid
registered or certified mail, addressed as set forth in Exhibit A attached
hereto, unless a notice of change of address has previously been given in
writing by the addressee to the addressor, in which case such notice shall be
addressed to the address set forth in such notice of change of address.
Section 14.6    Titles and Captions. All titles and captions are for convenience
only, do not form a substantive part of this Agreement, and shall not restrict
or enlarge any substantive provisions of this Agreement.
Section 14.7    Counterparts. This Agreement may be executed in multiple
counterparts, each one of which shall constitute an original executed copy of
this Agreement.
Section 14.8    Pronouns. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the person or persons may require.
Section 14.9    Survival of Rights. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.



-54-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto set their hands as of the day and
year first above written.
GENERAL PARTNER:
Ashford Prime OP General Partner LLC,
a Delaware limited liability company
By:
/s/ David A. Brooks    
David A. Brooks, Vice President

LIMITED PARTNER:
Ashford Prime OP Limited Partner LLC,
a Delaware limited liability company
as a Limited Partner of Ashford Hospitality Prime Limited Partnership
By:
/s/ David A. Brooks    
David A. Brooks, Vice President





--------------------------------------------------------------------------------




The undersigned has executed this Agreement not as a Partner of the Partnership
but to agree to the provisions of this Agreement imposing obligations on,
granting rights to, the Company.
ASHFORD HOSPITALITY PRIME, INC.
By:
/s/ David A. Brooks
David A. Brooks, Chief Operating Officer and General Counsel







--------------------------------------------------------------------------------




EXHIBIT A
LIST OF PARTNERS AND CONTRIBUTED ASSETS
Ashford Hospitality Prime
as of February 1, 2016



Exh. A-1

--------------------------------------------------------------------------------




EXHIBIT B
FEDERAL INCOME TAX MATTERS
For purposes of interpreting and implementing Article V of the Partnership
Agreement, the following rules shall apply and shall be treated as part of the
terms of the Partnership Agreement:
A.    SPECIAL ALLOCATION PROVISIONS.
1.    To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Section 743(b) is required pursuant to
Section 1.704‑1(b)(2)(iv)(m)(2) or Section 1.704‑1(b)(2)(iv)(m)(4) of the
Treasury Regulations to be taken into account in determining Capital Accounts as
the result of a distribution to a Partner in complete liquidation of its
Partnership Interest, the amount of such adjustment to the Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be specially allocated to the Partners in accordance with their
interests in the Partnership if Section 1.704‑1(b)(2)(iv)(m)(2) of the Treasury
Regulations applies, or to the Partnership to whom such distribution was made if
Section 1.704‑1(b)(2)(iv)(m)(4) of the Treasury Regulations applies.
2.    If a Partner transfers any part or all of its Partnership Interest or if
Common Percentage Interests or Preferred Percentage Interests vary during a
taxable year of the Partnership, the General Partner, in its sole and absolute
discretion, shall determine which method authorized under the Code (including
Section 706 of the Code) and the Treasury Regulations shall be used to allocate
the distributive shares.
3.    To the extent required by law, income, gain, loss and deduction
attributable to property contributed to the Partnership by a Partner shall be
shared among the Partners so as to take into account any variation between the
basis of the property and the fair market value of the property at the time of
contribution in accordance with the requirements of Section 704(c) of the Code
and the applicable Treasury Regulations thereunder as more fully described in
Part B hereof. Treasury Regulations under Section 704(c) of the Code allow
partnerships to use any reasonable method for accounting for Book‑Tax
Differences for contributions of property so that a contributing partner
receives the tax benefits and burdens of any built‑in gain or loss associated
with contributed property. The Partnership shall account for Book‑Tax
Differences using a method specifically approved in the Treasury Regulations,
such as the traditional method. An allocation of remaining built‑in gain under
Section 704(c) will be made when Section 704(c) property is sold.
4.    If the Partnership is entitled to a deduction for interest imputed under
any provision of the Code on any loan or advance from a Partner (whether such
interest is currently deducted, capitalized or amortized), such deduction shall
be allocated solely to such Partner.

Exh. B-1

--------------------------------------------------------------------------------




5.    To the extent any payments in the nature of fees made to a Partner or
reimbursements of expenses to any Partner are finally determined by the Internal
Revenue Service to be distributions to a Partner for federal income tax
purposes, there will be a gross income allocation to such Partner in the amount
of such distribution.
6.    (a)  Notwithstanding any provision of the Partnership Agreement to the
contrary and subject to the exceptions set forth in Section 1.704‑2(f)(2) ‑ (5)
of the Treasury Regulations, if there is a net decrease in Partnership Minimum
Gain during any Partnership fiscal year, each Partner shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain determined in accordance with Section 1.704‑2(g)(2)
of the Treasury Regulations. Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Section 1.704‑2(f) of the Treasury Regulations. This
paragraph 6(a) is intended to comply with the minimum gain chargeback
requirement in such Section of the Treasury Regulations and shall be interpreted
consistently therewith. To the extent permitted by such Section of the Treasury
Regulations and for purposes of this paragraph 6(a) only, each Partner’s
Adjusted Capital Account Balance shall be determined prior to any other
allocations pursuant to Article V of the Partnership Agreement with respect to
such fiscal year and without regard to any net decrease in Partner Minimum Gain
during such fiscal year.
(b)    Notwithstanding any provision of the Partnership Agreement to the
contrary, except paragraph 6(a) of this Exhibit B and subject to the exceptions
set forth in Section 1.704‑2(i)(4) of the Treasury Regulations, if there is a
net decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership
fiscal year, each Partner who has a share of the Partner Nonrecourse Debt
Minimum Gain, determined in accordance with Section 1.704‑2(i)(3) of the
Treasury Regulations, shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Nonrecourse Debt Minimum
Gain, determined in accordance with Section 1.704‑2(i)(5) of the Treasury
Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Section 1.704‑2(i)(4) of the Treasury Regulations. This paragraph 6(b) is
intended to comply with the minimum gain chargeback requirement in such
Section of the Treasury Regulations and shall be interpreted consistently
therewith. Solely for purposes of this paragraph 6(b), each Partner’s Adjusted
Capital Account Balance shall be determined prior to any other allocations
pursuant to Article V of the Partnership Agreement with respect to such fiscal
year, other than allocations pursuant to paragraph 6(a) hereof.
7.    If any Partners unexpectedly receive any adjustments, allocations or
distributions described in Treasury Regulation Section 1.704‑1(b)(2)(ii)(d)(4),
1.704‑1(b)

Exh. B-2

--------------------------------------------------------------------------------




(2)(ii)(d)(5) or 1.704‑1(b)(2)(ii)(d)(6), items of Partnership income and gain
shall be specially allocated to such Partners in an amount and manner sufficient
to eliminate the deficits in their Adjusted Capital Account Balances created by
such adjustments, allocations or distributions as quickly as possible, provided
that an allocation pursuant to this paragraph 7 shall be made only if and to the
extent that the Partner would have a deficit balance in its Adjusted Capital
Account Balance after all other allocations provided for Article V of the
Partnership Agreement and this Exhibit B have been tentatively made as if this
paragraph 7 were not in this Exhibit B.
8.    No loss shall be allocated to any Partner to the extent that such
allocation would result in a deficit in its Adjusted Capital Account Balance
while any other Partner continues to have a positive Adjusted Capital Account
Balance; in such event, losses shall first be allocated to any Partners with
positive Adjusted Capital Account Balances, and in proportion to such balances,
to the extent necessary to reduce their positive Adjusted Capital Account
Balances to zero. Any excess shall be allocated to the General Partner.
9.    If any Partner has a deficit balance in its Adjusted Capital Account
Balance at the end of any fiscal year or other period, such Partner shall be
specially allocated items of Partnership gross income and gain in the amount of
such excess as quickly as possible; provided, however, that an allocation
pursuant to this paragraph 9 shall be made only if and to the extent that such
Partner would have a deficit balance in its Adjusted Capital Account Balance
after all other allocations provided in this Part A have been tentatively made
as if paragraph 7 and this paragraph 9 were not in this Exhibit B.
10.    Any special allocations of items pursuant to this Part A shall be taken
into account in computing subsequent allocations so that the net amount of any
items so allocated and the profits, losses and all other items allocated to each
such Partner pursuant to Article V of the Partnership Agreement shall, to the
extent possible, be equal to the net amount that would have been allocated to
each such Partner pursuant to the provisions of Article V of the Partnership
Agreement if such special allocations had not occurred.
11.    Nonrecourse Deductions for any fiscal year or other period shall be
specially allocated to the Partners in the manner set forth in
Section 5.1(b)(iii) of the Partnership Agreement.
12.    Any Partner Nonrecourse Deduction for any fiscal year or other period
shall be specially allocated to the Partner who bears the economic risk of loss
with respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704‑2(i) of the
Treasury Regulations. If more than one Partner bears the economic risk of loss
(in accordance with Section 1.704‑2(i) of the Treasury Regulations) with respect
to a Partner Nonrecourse Debt, Partner Nonrecourse Deductions attributable
thereto shall be allocated between or among such Partners in accordance with the
ratios in which they share such economic risk of loss.
13.    Notwithstanding any provision in Article V of the Partnership Agreement
or this Exhibit B to the contrary, if the Partnership disposes of all or
substantially

Exh. B-3

--------------------------------------------------------------------------------




all of its assets in a transaction that will lead to a liquidation of the
Partnership pursuant to Article X, then any profits or losses realized in
connection with such transaction and thereafter (and, if necessary, constituent
items of income, gain, loss and deduction) shall be specially allocated for such
taxable year of the Partnership (and to the extent permitted by Section 761(c)
of the Code, for the immediately preceding taxable year of the Partnership)
among the Partners as required so as to cause liquidating distributions pursuant
to Section 10.4(a) of the Partnership Agreement to be made in the same amounts
and proportions as would have resulted had such distributions instead been made
pursuant to Article VIII of the Partnership Agreement.
B.    CAPITAL ACCOUNT ADJUSTMENTS AND TAX ALLOCATIONS.
1.    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes; provided, however, that:
(a)    Any income, gain or loss attributable to the taxable disposition of any
property shall be determined by the Partnership as if the adjusted basis of such
property as of such date of disposition was equal in amount to the Carrying
Value.
(b)    The computation of all items of income, gain, loss and deduction shall be
made by the Partnership and, as to those items described in Section 705(a)(1)(B)
or Section 705(a)(2)(B) of the Code, without regard to the fact that such items
are not includable in gross income or are neither currently deductible nor
capitalizable for federal income tax purposes.
(c)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing the Partnership’s taxable income or
loss, there shall be taken into account Depreciation for a fiscal year or other
period.
(d)    The Partnership shall be treated as owning directly its proportionate
share (as determined by the General Partner based upon the provisions of the
applicable partnership agreement of a Subsidiary of the Partnership) of all
property owned by (i) a Subsidiary of the Partnership that is classified as a
partnership for U.S. federal income tax purposes and (ii) any other partnership,
limited liability company, unincorporated business or other entity classified as
a partnership for U.S. federal income tax purposes of which the Partnership or a
Subsidiary of the Partnership is, directly or indirectly, a partner, member or
other equity holder.
2.    A transferee of a Partnership Interest will succeed to the Capital Account
relating to the Partnership Interest transferred.

Exh. B-4

--------------------------------------------------------------------------------




3.    Upon (i) an issuance of additional Partnership Interests in exchange for
more than a de minimis capital contribution to the Partnership, (ii) an issuance
of additional Partnership Interests (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner acting in a partner capacity or by a new
Partner acting in a partner capacity or in anticipation of being a Partner, or
(iii) the distribution by the Partnership to a Partner of more than a de minimis
amount of property as consideration for an interest in the Partnership, the
Capital Accounts of all Partners (and the Carrying Values of all Partnership
properties) shall, immediately prior to such event, be adjusted (consistent with
the provisions hereof) upward or downward to reflect any unrealized gain or
unrealized loss attributable to each Partnership property (as if such unrealized
gain or unrealized loss had been recognized upon an actual sale of such property
at the fair market value thereof, immediately prior to such issuance, and had
been allocated to the Partners, at such time, pursuant to Article V of the
Partnership Agreement). In determining such unrealized gain or unrealized loss
attributable to the properties, the fair market value of Partnership properties
shall be determined by the General Partner using such reasonable methods of
valuation as it may adopt.
4.    Immediately prior to the distribution of any Partnership property, the
Capital Accounts of all Partners shall be adjusted (consistent with the
provisions hereof and Section 704 of the Code) upward or downward to reflect any
unrealized gain or unrealized loss attributable to the Partnership property
distributed (as if such unrealized gain or unrealized loss had been recognized
upon an actual sale of each such property, immediately prior to such
distribution, and had been allocated to the Partners, at such time, pursuant to
Article V of the Partnership Agreement). In determining such unrealized gain or
unrealized loss attributable to property, the fair market value of Partnership
property distributed shall be determined by the General Partner using such
reasonable methods of valuation as it may adopt.
5.    In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss and deduction with respect to any property shall,
solely for tax purposes, and not for Capital Account purposes, be allocated
among the Partners so as to take account of any variation between the adjusted
basis of such property to the Partnership for federal income tax purposes. The
General Partner shall make any elections or other decisions relating to such
allocations.
6.    If the Carrying Value of any Partnership asset is adjusted as described in
paragraph 3 above, subsequent allocations of income, gain, loss and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Carrying
Value in the same manner as under Section 704(c) of the Code and the Treasury
Regulations thereunder.
7.    Any elections or other decisions relating to such allocations shall be
made by the General Partner in any manner that reasonably reflects the purpose
and intention of the Partnership Agreement and this Exhibit B.

Exh. B-5

--------------------------------------------------------------------------------




C.    DEFINITIONS. For the purposes of this Exhibit B, the following terms shall
have the meanings indicated unless the context clearly indicates otherwise:
“ADJUSTED CAPITAL ACCOUNT BALANCE”: means the balance in the Capital Account of
a Partner as of the end of the relevant fiscal year of the Partnership, after
giving effect to the following: (i) credit to such Capital Account any amounts
the Partner is obligated to restore, pursuant to the terms of the Partnership
Agreement or otherwise, or is deemed obligated to restore pursuant to the
penultimate sentences of Sections 1.704‑2(g)(1) and 1.704‑2(i)(5) of the
Treasury Regulations, and (ii) debit to such capital account the items described
in Sections 1.704‑1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.
“DEPRECIATION”: means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to property for such fiscal year or
other period, except that (a) with respect to any property the Carrying Value of
which differs from its adjusted tax basis for federal income tax purposes and
which difference is being eliminated by use of the remedial allocation method
pursuant to Section 1.704‑3(d) of the Treasury Regulations, Depreciation for
such fiscal year or other period shall be the amount of book basis recovered for
such fiscal year or other period under the rules prescribed by
Section 1.704‑3(d)(2) of the Treasury Regulations, and (b) with respect to any
other property the Carrying Value of which differs from its adjusted tax basis
at the beginning of such fiscal year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such fiscal year or other period bears to such beginning adjusted tax basis;
provided, that if the adjusted tax basis of any property at the beginning of
such fiscal year or other period is zero, Depreciation with respect to such
property shall be determined with reference to such beginning value using any
reasonable method selected by the General Partner.
“NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in
Section 1.704‑2(b)(1) of the Treasury Regulations. The amount of Nonrecourse
Deductions for a Partnership fiscal year equals the excess, if any, of the net
increase, if any, in the amount of Partnership Minimum Gain during that fiscal
year over the aggregate amount of any distributions during that fiscal year of
proceeds of a Nonrecourse Liability, that are allocable to an increase in
Partnership Minimum Gain, determined according to the provisions of
Section 1.704‑2(c) of the Treasury Regulations.
“NONRECOURSE LIABILITY”: shall have the meaning set forth in
Section 1.704‑2(b)(3) of the Treasury Regulations.
“PARTNER NONRECOURSE DEBT MINIMUM GAIN”: means an amount, with respect to each
Partner Nonrecourse Debt, determined in accordance with Section 1.704‑2(i) of
the Treasury Regulations.
“PARTNER NONRECOURSE DEBT”: shall have the meaning set forth in
Section 1.704‑2(b)(4) of the Treasury Regulations.

Exh. B-6

--------------------------------------------------------------------------------




“PARTNER NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in
Section 1.704‑2(i)(2) of the Treasury Regulations. For any Partnership taxable
year, the amount of Partner Nonrecourse Deductions with respect to a Partner
Nonrecourse Debt equal the net increase during the year, if any, in the amount
of Partner Nonrecourse Debt Minimum Gain reduced (but not below zero) by
proceeds of the liability that are both attributable to the liability and
allocable to an increase in the Partner Nonrecourse Debt Minimum Gain.
“PARTNERSHIP AGREEMENT”: shall mean this Amended and Restated Limited
Partnership Agreement of Ashford Hospitality Prime Limited Partnership, as
amended.
“PARTNERSHIP MINIMUM GAIN”: shall have the meaning set forth in
Sections 1.704‑2(b)(2) and 1.704‑2(d) of the Treasury Regulations.
For purposes of this Exhibit B, all other capitalized terms will have the same
definition as in the Partnership Agreement.



Exh. B-7

--------------------------------------------------------------------------------




EXHIBIT C
NOTICE OF EXERCISE OF REDEMPTION RIGHT
The undersigned hereby irrevocably (i) presents for redemption on ________ (such
date being at least five (5) Business Days after the date set forth below)
________ Partnership Units (as defined in the Partnership Agreement defined
below) in Ashford Hospitality Prime Limited Partnership, in accordance with the
terms of the Amended and Restated Agreement of Limited Partnership of Ashford
Hospitality Prime Limited Partnership (the “Partnership Agreement”), and the
Redemption Right (as defined in the Partnership Agreement) referred to therein,
(ii) surrenders such Partnership Units and all right, title and interest
therein, and (iii) directs that the Cash Amount or REIT Shares (both as defined
in the Partnership Agreement) deliverable upon exercise of the Redemption Right
be delivered to the address specified below, and if REIT Shares are to be
delivered, such REIT Shares be registered or placed in the name(s) and at the
addresses specified below.
___________________________
Name of Limited Partner:

____________________________________
(Signature of Limited Partner)
____________________________________
(Street Address)
____________________________________

____________________________________
(City State Zip Code)
IF REIT Shares are to be issued, issue to:
____________________________________
(Name)

____________________________________
(Social Security or Identifying Number)



Exh. C-1

--------------------------------------------------------------------------------




EXHIBIT D
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON PARTNERSHIP UNITS
The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert the
number of LTIP Units in Ashford Hospitality Prime Limited Partnership (the
“Partnership”) set forth below into Common Partnership Units in accordance with
the terms of the Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended; and (ii) directs that any cash in lieu of Common
Partnership Units that may be deliverable upon such conversion be delivered to
the address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.
Name of LTIP Unitholder:  _____________________________________________________
    (Please Print: Exact Name as Registered with Partnership)
Number of LTIP Units to be Converted:  ______________________
Date to be Converted ________ (such date being not less than 3 Business Days nor
more than 10 Business Days prior to the Date of this Notice set forth below)
Date of this Notice:  ______________________
_________________________________________________________________
(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)
_________________________________________________________________
(Street Address)
_________________________________________________________________
(City)     (State)    (Zip Code)



Exh. D-1

--------------------------------------------------------------------------------




EXHIBIT E
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON PARTNERSHIP UNITS
Ashford Hospitality Prime Limited Partnership (the “Partnership”) hereby
irrevocably elects to cause the number of LTIP Units held by the LTIP Unitholder
set forth below to be converted into Common Partnership Units in accordance with
the terms of the Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended.
Name of LTIP Unitholder:  _____________________________________________________
    (Please Print: Exact Name as Registered with Partnership)
Number of LTIP Units to be Converted:  ______________________
Date of this Notice:  ______________________



Exh. E-1

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF PARTNERSHIP INTEREST
AND PARTNERSHIP UNIT CERTIFICATE
THE LIMITED PARTNERSHIP INTERESTS (THE “INTERESTS”) REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). SUCH INTERESTS MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF REGISTRATION OF
SAID ACT AND THE RULES AND REGULATIONS THEREUNDER AND ALL APPLICABLE STATE
SECURITIES OR “BLUE SKY LAWS.”
THE INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND OTHER RESTRICTIONS SET FORTH IN THE AGREEMENT OF LIMITED PARTNERSHIP OF THE
PARTNERSHIP, A COPY OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS
PRINCIPAL EXECUTIVE OFFICE, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OR WITHOUT COMPLYING WITH THE TERMS AND
CONDITIONS OF SUCH AGREEMENT.
CERTIFICATE FOR
[CLASS]
UNITS(S) OF PARTNERSHIP INTEREST AND PARTNERSHIP UNITS
IN
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
Class ________
No. _____    Unit(s) ____
This certifies that ________ is a [limited] [general] partner of Ashford
Hospitality Prime Limited Partnership (the “Partnership”) whose Partnership
Interest in the Partnership, as set forth in the Limited Partnership Agreement
of the Partnership, as amended and restated from time to time (the “Partnership
Agreement”) represents ________ Unit(s) of [Class] Partnership Interest and
[Class] Partnership Units in the Partnership.
In witness whereof, the General Partner of the Partnership has caused this
Certificate to be signed by its duly authorized officer this ____ day of
________, 20___.
ASHFORD PRIME OP
GENERAL PARTNER LLC
By:    

Exh. F-1

--------------------------------------------------------------------------------




ASSIGNMENT
FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
TIN = _____________________________
(Please insert taxpayer identification number of assignee)
   _____________________________
(Please print or type name and address, including postal zip code, of assignee)

the within Certificate No. ___, issued by Ashford Hospitality Prime Limited
Partnership, and all rights thereunder, hereby irrevocably constituting and
appointing
Attorney to transfer said Certificate on the books of Ashford Hospitality Prime
Limited Partnership, with full power of substitution in the premises.
_________________________________
(name of registered holder)
By: ______________________________

______________________________
(authorized signature)

(printed name & title)

[NO SIGNATURE GUARANTEE REQUIRED]

Exh. F-2